Exhibit 10.1

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is made this 20th day of January, 2016,
between ARE-MA REGION NO. 20, LLC, a Delaware limited liability company
(“Landlord”), and METABOLIX, INC., a Delaware corporation (“Tenant”).

 

Building:

 

19 Presidential Way, Woburn, Massachusetts

 

 

 

Premises:

 

That portion of the Building containing approximately 29,622 rentable square
feet, consisting of (i) approximately 12,430 rentable square feet on the second
floor, (ii) approximately 16,932 rentable square feet on the third floor, and
(iii) approximately 260 rentable square feet of storage area on the first floor,
all as determined by Landlord, as shown on Exhibit A.

 

 

 

Project:

 

The real property on which the Building in which the Premises are located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.

 

 

 

Base Rent:

 

$25.00 per rentable square foot of the Premises per year, as adjusted pursuant
to Section 4 hereof.

 

Rentable Area of Premises:  29,622 sq. ft.

 

Rentable Area of Project:  144,892 sq. ft.

 

Tenant’s Share of Operating Expenses:  20.44%

 

Security Deposit:  $307,001.85

 

Target Commencement Date:  June 1, 2016; provided, however, that the Target
Commencement Date shall be delayed 1 day for each day after January 15, 2016,
that this Lease has not been mutually executed and delivered by the parties.

 

Rent Adjustment Amount:  $1.00 per rentable square foot of the Premises per year

 

Base Term:

 

Beginning on the Commencement Date and ending 126 months from the first day of
the first full month of the Term (as defined in Section 2) hereof.

 

 

 

Permitted Use:

 

With respect to the laboratory/office portion of the Premises, research and
development laboratory, related office and other related uses consistent with
the character of the Project and otherwise in compliance with the provisions of
Section 7 hereof.

 

 

 

 

 

With respect to the storage area portion of the Premises, the storage of
flammable materials of Tenant in compliance with the provisions of Section 7
hereof.

 

Address for Rent Payment:

 

Landlord’s Notice Address:

P. O. Box 975383

 

385 E. Colorado Boulevard, Suite 299

Dallas, TX 75397-5383

 

Pasadena, CA 91101

 

 

Attention: Corporate Secretary

 

Tenant’s Notice Address:

19 Presidential Way, Suite 201

Woburn, MA 01801

Attention:  President

 

[g26112ke01i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 2

 

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

[X] EXHIBIT A - PREMISES DESCRIPTION

 

[X] EXHIBIT B - DESCRIPTION OF PROJECT

[X] EXHIBIT C - WORK LETTER

 

[X] EXHIBIT D - COMMENCEMENT DATE

[X] EXHIBIT E - RULES AND REGULATIONS

 

[X] EXHIBIT F - TENANT’S PERSONAL PROPERTY

 

1.                                      Lease of Premises.  Upon and subject to
all of the terms and conditions hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord.  The portions of the
Project which are for the non-exclusive use of tenants of the Project are
collectively referred to herein as the “Common Areas.”  The Common Areas shall
include, without limitation, all common lobbies, entrances, stairs, elevators,
restrooms, walkways, sidewalks, loading areas and recreation areas located at
the Project.  Tenant shall have the non-exclusive right to use the Common Areas.
Landlord reserves the right to modify Common Areas, provided that such
modifications do not materially adversely affect Tenant’s use of or access to
the Premises for the Permitted Use. From and after the Commencement Date through
the expiration of the Term, Tenant shall have access to the Building and the
Premises 24 hours a day, 7 days a week, except in the case of emergencies, as
the result of Legal Requirements, the performance by Landlord of any
installation, maintenance or repairs, or any other temporary interruptions, and
otherwise subject to the terms of this Lease.

 

2.                                      Delivery; Acceptance of Premises;
Commencement Date.  Landlord shall use reasonable efforts to deliver the
Premises to Tenant on the Target Commencement Date, with Landlord’s Work
Substantially Completed (such delivery with Landlord’s Work Substantially
Completed shall be referred to as “Delivery” or “Deliver”).  Notwithstanding
anything to the contrary contained herein, if Landlord fails to Deliver the
Premises to Tenant (i) on or before the date that is 30 days after the Target
Commencement Date (as such date may be extended for Force Majeure delays and
Tenant Delays) (“Initial Abatement Date”), Base Rent shall be abated 1 day for
each day after the Initial Abatement Date (as such date may be extended for
Force Majeure delays and Tenant Delays) that Landlord fails to Deliver the
Premises to Tenant, and (ii) on or before the date that is 60 days after the
Target Commencement Date (as such date may be extended for Force Majeure delays
and Tenant Delays) (“Second Abatement Date”), Base Rent shall be abated 2 days
for each day after the Second Abatement Date (as such date may be extended for
Force Majeure delays and Tenant Delays) that Landlord fails to Deliver the
Premises to Tenant.  If Landlord fails to timely Deliver the Premises, Landlord
shall not be liable to Tenant for any loss or damage resulting therefrom, and
this Lease shall not be void or voidable except as provided herein.  If Landlord
does not Deliver the Premises within 90 days of the Target Commencement Date for
any reason other than Force Majeure delays and Tenant Delays, this Lease may be
terminated by Tenant by written notice to Landlord, and if so terminated by
Tenant:  (a) the Security Deposit, or any balance thereof (i.e., after deducting
therefrom all amounts to which Landlord is entitled under the provisions of this
Lease), shall be returned to Tenant, and (b) neither Landlord nor Tenant shall
have any further rights, duties or obligations under this Lease, except with
respect to provisions which expressly survive termination of this Lease.  As
used herein, the terms “Landlord’s Work,”“Tenant Delays” and “Substantially
Completed” shall have the meanings set forth for such terms in the Work Letter. 
If Tenant does not elect to terminate this Lease within 5 business days of the
lapse of such 90 day period, such right to terminate this Lease shall be waived
and this Lease shall remain in full force and effect.

 

The “Commencement Date” shall be the earliest of:  (i) the date Landlord
Delivers the Premises to Tenant; (ii) the date Landlord could have Delivered the
Premises but for Tenant Delays; and (iii) the date Tenant conducts any business
in the Premises or any part thereof; provided that, in no event shall the
Commencement Date occur prior to June 1, 2016.  Upon request of Landlord, Tenant
shall execute and deliver a written acknowledgment of the Commencement Date and
the expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.  The “Term” of this Lease shall be
the Base Term, as defined above on the first page of this Lease.

 

[g26112ke01i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 3

 

 

Subject to the provisions of Section 6 of the Work Letter, Landlord shall permit
Tenant access to the Premises for a period of 30 days prior to the Commencement
Date for Tenant’s installation and setup of furniture, fixtures, tele/data
cabling and equipment (“FF&E Installation”), provided that such FF&E
Installation is coordinated with Landlord, and Tenant complies with the Lease
and all other reasonable restrictions and conditions Landlord may impose.  All
such access shall be reasonably coordinated with Landlord.  Any access to the
Premises by Tenant before the Commencement Date shall be subject to all of the
terms and conditions of this Lease, excluding the obligation to pay Base Rent or
Operating Expenses.

 

Except as set forth in the Work Letter:  (i) Tenant shall accept the Premises in
their condition as of the Commencement Date, subject to all applicable Legal
Requirements (as defined in Section 7 hereof); (ii) Landlord shall have no
obligation for any defects in the Premises; and (iii) Tenant’s taking possession
of the Premises shall be conclusive evidence that Tenant accepts the Premises
and that the Premises were in good condition at the time possession was taken.

 

For the period of 30 consecutive days after the Commencement Date, Landlord
shall, at its sole cost and expense (which shall not constitute an Operating
Expense), be responsible for any repairs that are required to be made to the
Building or Building Systems (as defined in Section 13), unless Tenant or any
Tenant Party was responsible for the cause of such repair, in which case Tenant
shall pay the cost.

 

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use.  This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein.  Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

 

3.                                      Rent.

 

(a)                                 Base Rent.  The first month’s Base Rent and
the Security Deposit shall be due and payable on delivery of an executed copy of
this Lease to Landlord.  Tenant shall pay to Landlord in advance, without
demand, abatement, deduction or set-off, equal monthly installments of Base Rent
on or before the first day of each calendar month during the Term hereof, in
lawful money of the United States of America, at the office of Landlord for
payment of Rent set forth above, or to such other person or at such other place
as Landlord may from time to time designate in writing.  Payments of Base Rent
for any fractional calendar month shall be prorated.  The obligation of Tenant
to pay Base Rent and other sums to Landlord and the obligations of Landlord
under this Lease are independent obligations.  Tenant shall have no right at any
time to abate, reduce, or set-off any Rent (as defined in Section 5) due
hereunder except for any abatement as may be expressly provided in this Lease.

 

Notwithstanding anything to the contrary contained herein, for the period
commencing on the Commencement Date through the last day of the 8th month
following the Commencement Date, Tenant shall be required to pay Base Rent in
the amount of $30,856.25 per month.  Commencing on the first day of the
9th month following the Commencement Date, Tenant shall commence paying full
Base Rent.

 

(b)                                 Additional Rent.  In addition to Base Rent,
Tenant agrees to pay to Landlord as additional rent (“Additional Rent”): 
(i) commencing on the Commencement Date, Tenant’s Share of “Operating Expenses”
(as defined in Section 5), and (ii) any and all other amounts Tenant assumes or
agrees to pay under the provisions of this Lease, including, without limitation,
any and all other sums that may become due by reason of any default of Tenant or
failure to comply with the agreements, terms, covenants and conditions of this
Lease to be performed by Tenant, after any applicable notice and cure period.

 

[g26112ke01i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 4

 

 

4.                                      Base Rent Adjustments.

 

(a)                                 Annual Adjustments.  Base Rent shall be
increased on each annual anniversary of the first day of the first full month
following the Commencement Date (each an “Adjustment Date”) by adding the Rent
Adjustment Amount to the per square foot Base Rent payable for the Premises per
year immediately before such Adjustment Date.  Base Rent, as so adjusted, shall
thereafter be due as provided herein.  Base Rent adjustments for any fractional
calendar month shall be prorated.

 

(b)                                 Additional TI Allowance.  In addition to the
Tenant Improvement Allowance (as defined in the Work Letter), Landlord shall,
subject to the terms of the Work Letter, make available to Tenant the Additional
Tenant Improvement Allowance (as defined in the Work Letter). Commencing on the
Commencement Date and continuing thereafter on the first day of each month
during the Base Term, Tenant shall pay the amount necessary to fully amortize
the portion of the Additional Tenant Improvement Allowance actually funded by
Landlord, if any, in equal monthly payments with interest at a rate of 8% per
annum over the Base Term, which interest shall begin to accrue on the
Commencement Date.

 

5.                                      Operating Expense Payments.  Landlord
shall deliver to Tenant a written estimate of Operating Expenses for each
calendar year during the Term (the “Annual Estimate”), which may be revised by
Landlord from time to time during such calendar year.  Commencing on the
Commencement Date and continuing thereafter on the first day of each month
during the Term, Tenant shall pay Landlord an amount equal to 1/12th of Tenant’s
Share of the Annual Estimate.  Payments for any fractional calendar month shall
be prorated.

 

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, Taxes (as defined in
Section 9), capital repairs and improvements amortized over the lesser of 10
years and the useful life of such capital items, the cost of amenities available
to tenants of the Project, and the costs of Landlord’s third party property
manager (not to exceed $1.25 per rentable square foot of the Premises per year
for the first 60 months of the Base Term and not to exceed $1.50 per rentable
square foot of the Premises per year thereafter) or, if there is no third party
property manager, administration rent in the amount of $1.25 per rentable square
foot of the Premises per year for the first 60 months of the Base Term and $1.50
per rentable square foot of the Premises per year thereafter), excluding only:

 

(a)                                 the original construction costs of the
Project and renovation prior to the date of the Lease and costs of correcting
defects in such original construction or renovation;

 

(b)                                 capital expenditures for expansion of the
Project;

 

(c)                                  interest, principal payments of Mortgage
(as defined in Section 27) debts of Landlord, financing costs and amortization
of funds borrowed by Landlord, whether secured or unsecured;

 

(d)                                 depreciation of the Project (except for
capital improvements, the cost of which are  includable in Operating Expenses);

 

(e)                                  advertising, legal and space planning
expenses and leasing commissions and other costs and expenses incurred in
procuring and leasing space to tenants for the Project, including any leasing
office maintained in the Project, free rent and construction allowances for
tenants;

 

(f)                                   legal and other expenses incurred in the
negotiation or enforcement of leases;

 

(g)                                  completing, fixturing, improving,
renovating, painting, redecorating or other work, which Landlord pays for or
performs for other tenants within their premises, and costs of correcting
defects in such work;

 

[g26112ke01i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 5

 

 

(h)                                 costs to be reimbursed by other tenants of
the Project or Taxes to be paid directly by Tenant or other tenants of the
Project, whether or not actually paid;

 

(i)                                     salaries, wages, benefits and other
compensation paid to officers and employees of Landlord who (x) do not have day
to day responsibility for the operating, managing or servicing of the Building
or the Project or (y) are above the level of senior vice president, provided
that the expense of any personnel not dedicated exclusively to the Building or
the Project shall be equitably prorated to reflect time spent on operating,
managing or otherwise servicing the Building or the Project vis-a-vis time spent
on matters unrelated to operating, managing or otherwise servicing the Building
or the Project;

 

(j)                                    general organizational, administrative
and overhead costs relating to maintaining Landlord’s existence, either as a
corporation, partnership, or other entity, including general corporate, legal
and accounting expenses;

 

(k)                                 costs (including attorneys’ fees and costs
of settlement, judgments and payments in lieu thereof) incurred in connection
with disputes with tenants, other occupants, or prospective tenants, and costs
and expenses, including legal fees, incurred in connection with negotiations or
disputes with employees, consultants, management agents, leasing agents,
purchasers or mortgagees of the Building;

 

(l)                                     costs incurred by Landlord due to the
violation by Landlord, its employees, agents or contractors or any tenant of the
terms and conditions of any lease of space in the Project or any Legal
Requirement (as defined in Section 7);

 

(m)                             penalties, fines or interest incurred as a
result of Landlord’s inability or failure to make payment of Taxes and/or to
file any tax or informational returns when due, or from Landlord’s failure to
make any payment of Taxes required to be made by Landlord hereunder before
delinquency;

 

(n)                                 overhead and profit increment paid to
Landlord or to subsidiaries or affiliates of Landlord for goods and/or services
in or to the Project to the extent the same exceeds the costs of such goods
and/or services rendered by unaffiliated third parties on a competitive basis;

 

(o)                                 costs of Landlord’s charitable or political
contributions, or of fine art maintained at the Project;

 

(p)                                 costs in connection with services (including
electricity), items or other benefits of a type which are not standard for the
Project and which are not available to Tenant without specific charges therefor,
but which are provided to another tenant or occupant of the Project, whether or
not such other tenant or occupant is specifically charged therefor by Landlord;

 

(q)                                 costs incurred in the sale or refinancing of
the Project;

 

(r)                                    net income taxes of Landlord or the owner
of any interest in the Project, franchise, capital stock, gift, estate or
inheritance taxes or any federal, state or local documentary taxes imposed
against the Project or any portion thereof or interest therein; and

 

(s)                                   any expenses otherwise includable within
Operating Expenses to the extent actually reimbursed by persons other than
tenants of the Project under leases for space in the Project.

 

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail:  (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year.  If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant.  If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share

 

[g26112ke01i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 6

 

 

of actual Operating Expenses for such year Landlord shall pay the excess to
Tenant within 30 days after delivery of such Annual Statement, except that after
the expiration, or earlier termination of the Term or if Tenant is delinquent in
its obligation to pay Rent, Landlord shall pay the excess to Tenant after
deducting all other amounts due Landlord.  Landlord’s and Tenant’s obligations
to pay any overpayments or deficiencies due pursuant to this paragraph shall
survive the expiration or earlier termination of this Lease.

 

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor.  If, during such 90 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”).  If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm selected by Tenant from among the 4 largest in the United
States, working pursuant to a fee arrangement other than a contingent fee (at
Tenant’s sole cost and expense) and approved by Landlord (which approval shall
not be unreasonably withheld or delayed), audit and/or review the Expense
Information for the year in question (the “Independent Review”).  The results of
any such Independent Review shall be binding on Landlord and Tenant.  If the
Independent Review shows that the payments actually made by Tenant with respect
to Operating Expenses for the calendar year in question exceeded Tenant’s Share
of Operating Expenses for such calendar year, Landlord shall at Landlord’s
option either (i) credit the excess amount to the next succeeding installments
of estimated Operating Expenses or (ii) pay the excess to Tenant within 30 days
after delivery of such statement, except that after the expiration or earlier
termination of this Lease or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord.  If the Independent Review shows that Tenant’s payments with
respect to Operating Expenses for such calendar year were less than Tenant’s
Share of Operating Expenses for the calendar year, Tenant shall pay the
deficiency to Landlord within 30 days after delivery of such statement.  If the
Independent Review shows that Tenant has overpaid with respect to Operating
Expenses by more than 5% then Landlord shall reimburse Tenant for all costs
incurred by Tenant for the Independent Review.  Operating Expenses for the
calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated.  Notwithstanding anything set forth herein to the contrary,
if the Project is not at least 95% occupied on average during any year of the
Term, Tenant’s Share of Operating Expenses for such year shall be computed as
though the Project had been 95% occupied on average during such year.

 

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter.  Landlord may
equitably increase Tenant’s Share for any item of expense or cost reimbursable
by Tenant that relates to a repair, replacement, or service that benefits only
the Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use.  Base Rent, Tenant’s Share of Operating Expenses
and all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”

 

6.                                      Security Deposit.  Tenant shall deposit
with Landlord, upon delivery of an executed copy of this Lease to Landlord, a
security deposit (the “Security Deposit”) for the performance of all of Tenant’s
obligations hereunder in the amount set forth on page 1 of this Lease, which
Security Deposit shall be in the form of an unconditional and irrevocable letter
of credit (the “Letter of Credit”):  (i) in form and substance reasonably
satisfactory to Landlord, (ii) naming Landlord as beneficiary, (iii) expressly
allowing Landlord to draw upon it at any time from time to time by delivering to
the issuer notice that Landlord is entitled to draw thereunder, (iv) issued by
an FDIC-insured financial institution satisfactory to Landlord, and
(v) redeemable by presentation of a sight draft in the state of Landlord’s
choice.  If Tenant does not provide Landlord with a substitute Letter of Credit
complying with all of the requirements hereof at least 10 days before the stated
expiration date of any then current Letter of Credit, Landlord shall have the
right to draw the full amount of the current Letter of Credit and hold the funds
drawn in cash without

 

[g26112ke01i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 7

 

 

obligation for interest thereon as the Security Deposit.  The Security Deposit
shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease.  The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default.  Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, future rent damages, and the cost of any damage, injury, expense or
liability caused by such Default, without prejudice to any other remedy provided
herein or provided by law.  Landlord’s right to use the Security Deposit under
this Section 6 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to
Section 21(c) below.  Upon any use of all or any portion of the Security
Deposit, Tenant shall pay Landlord on demand the amount that will restore the
Security Deposit to the amount set forth on Page 1 of this Lease.  Tenant hereby
waives the provisions of any law, now or hereafter in force which provide that
Landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of Rent, to repair damage caused by Tenant or
to clean the Premises, it being agreed that Landlord may, in addition, claim
those sums reasonably necessary to compensate Landlord for any other loss or
damage, foreseeable or unforeseeable, caused by the act or omission of Tenant or
any officer, employee, agent or invitee of Tenant.  Upon bankruptcy or other
debtor-creditor proceedings against Tenant, the Security Deposit shall be deemed
to be applied first to the payment of Rent and other charges due Landlord for
periods prior to the filing of such proceedings.  If Tenant shall fully perform
every provision of this Lease to be performed by Tenant, the Security Deposit,
or any balance thereof (i.e., after deducting therefrom all amounts to which
Landlord is entitled under the provisions of this Lease), shall be returned to
Tenant (or, at Landlord’s option, to the last assignee of Tenant’s interest
hereunder) within 60 days after the expiration or earlier termination of this
Lease.

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security Deposit shall apply solely against Landlord’s
transferee.  The Security Deposit is not an advance rental deposit or a measure
of Landlord’s damages in case of Tenant’s default.  Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.

 

7.                                      Use.  The Premises shall be used solely
for the Permitted Use set forth in the basic lease provisions on page 1 of this
Lease, and in compliance with all laws, orders, judgments, ordinances,
regulations, codes, directives, permits, licenses, covenants and restrictions
now or hereafter applicable to the Premises, and to the use and occupancy
thereof, including, without limitation, the Americans With Disabilities Act, 42
U.S.C. § 12101, et seq. (together with the regulations promulgated pursuant
thereto, “ADA”) (collectively, “Legal Requirements” and each, a “Legal
Requirement”).  Tenant shall, upon 5 days’ written notice from Landlord,
discontinue any use of the Premises which is declared by any Governmental
Authority (as defined in Section 9) having jurisdiction to be a violation of a
Legal Requirement.  Tenant will not use or permit the Premises to be used for
any purpose or in any manner that would void Tenant’s or Landlord’s insurance,
increase the insurance risk, or cause the disallowance of any sprinkler or other
credits.  Tenant shall reimburse Landlord promptly upon demand for any
additional premium charged for any such insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section or otherwise caused by
Tenant’s use and/or occupancy of the Premises.  Tenant will use the Premises in
a careful, safe and proper manner and will not commit or permit waste, overload
the floor or structure of the Premises, subject the Premises to use that would
damage the Premises or obstruct or interfere with the rights of Landlord or
other tenants or occupants of the Project, including conducting or giving notice
of any auction, liquidation, or going out of business sale on the Premises, or
using or allowing the Premises to be used for any unlawful purpose.  Tenant
shall cause any equipment or machinery to be installed in the Premises so as to
reasonably prevent sounds or vibrations from the Premises from extending into
Common Areas, or other space in the Project.  Tenant shall not place any
machinery or equipment weighing 500 pounds or more in or upon the Premises or
transport or move such items through the Common Areas of the Project or in the
Project elevators without the prior written consent of Landlord.  Except as may
be provided under the Work Letter, Tenant shall not, without

 

[g26112ke01i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 8

 

 

the prior written consent of Landlord, use the Premises in any manner which will
require ventilation, air exchange, heating, gas, steam, electricity or water
beyond the existing capacity of the Project as proportionately allocated to the
Premises based upon Tenant’s Share as usually furnished for the Permitted Use.

 

Landlord shall be responsible for the compliance of the Premises and the Common
Areas of the Project with Legal Requirements as of the Commencement Date. 
Following the Commencement Date, Landlord shall, as an Operating Expense (to the
extent such Legal Requirement is generally applicable to similar buildings in
the area in which the Project is located) and at Tenant’s expense (to the extent
such Legal Requirement is triggered by reason of Tenant’s, as compared to other
tenants of the Project, specific use of the Premises or Tenant’s Alterations)
make any alterations or modifications to the Common Areas or the exterior of the
Building that are required by Legal Requirements.  Following the Commencement
Date, except as provided in the 2 immediately preceding sentences, Tenant, at
its sole expense, shall make any alterations or modifications to the interior or
the exterior of the Premises or the Project that are required by Legal
Requirements (including, without limitation, compliance of the Premises with the
ADA) related to Tenant’s specific use or occupancy of the Premises. 
Notwithstanding any other provision herein to the contrary, Tenant shall be
responsible for any and all demands, claims, liabilities, losses, costs,
expenses, actions, causes of action, damages or judgments, and all reasonable
expenses incurred in investigating or resisting the same (including, without
limitation, reasonable attorneys’ fees, charges and disbursements and costs of
suit) (collectively, “Claims”) arising out of or in connection with Legal
Requirements related to Tenant’s specific use or occupancy of the Premises or
Tenant’s Alterations, and Tenant shall indemnify, defend, hold and save Landlord
harmless from and against any and all Claims arising out of or in connection
with any failure of the Premises to comply with any Legal Requirement related to
Tenant’s specific use or occupancy of the Premises or Tenant’s Alterations.

 

8.                                      Holding Over.  If, with Landlord’s
express written consent, Tenant retains possession of the Premises after the
termination of the Term, (i) unless otherwise agreed in such written consent,
such possession shall be subject to immediate termination by Landlord at any
time, (ii) all of the other terms and provisions of this Lease (including,
without limitation, the adjustment of Base Rent pursuant to Section 4 hereof)
shall remain in full force and effect (excluding any expansion or renewal option
or other similar right or option) during such holdover period, (iii) Tenant
shall continue to pay Base Rent in the amount payable upon the date of the
expiration or earlier termination of this Lease or such other amount as Landlord
may indicate, in Landlord’s sole and absolute discretion, in such written
consent, and (iv) all other payments shall continue under the terms of this
Lease.  If Tenant remains in possession of the Premises after the expiration or
earlier termination of the Term without the express written consent of Landlord,
(A) Tenant shall become a tenant at sufferance upon the terms of this Lease
except that the monthly rental shall be equal to 150% of Rent in effect during
the last 30 days of the Term, and (B) Tenant shall be responsible for all
damages suffered by Landlord resulting from or occasioned by Tenant’s holding
over, including consequential damages.  No holding over by Tenant, whether with
or without consent of Landlord, shall operate to extend this Lease except as
otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises.  Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

 

9.                                      Taxes.  Landlord shall pay, as part of
Operating Expenses, all taxes, levies, fees, assessments and governmental
charges of any kind, existing as of the Commencement Date or thereafter enacted
with respect to the Project (collectively referred to as “Taxes”), imposed by
any federal, state, regional, municipal, local or other governmental authority
or agency, including, without limitation, quasi-public agencies (collectively,
“Governmental Authority”) during the Term, including, without limitation, all
Taxes:  (i) imposed on or measured by or based, in whole or in part, on rent
payable to (or gross receipts received by) Landlord under this Lease and/or from
the rental by Landlord of the Project or any portion thereof, or (ii) based on
the square footage, assessed value or other measure or evaluation of any kind of
the Premises or the Project, or (iii) assessed or imposed by or on the operation
or maintenance of any portion of the Premises or the Project, including parking,
or (iv) assessed or imposed by, or at the direction of, or resulting from Legal
Requirements, or interpretations thereof, promulgated by any Governmental
Authority, or (v) imposed as a license or other fee, charge, tax, or

 

[g26112ke01i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 9

 

 

assessment on Landlord’s business or occupation of leasing space in the
Project.  Landlord may contest by appropriate legal proceedings the amount,
validity, or application of any Taxes or liens securing Taxes.  Taxes shall not
include any net income taxes imposed on Landlord or any franchise, capital
stock, gift, estate or inheritance taxes or any federal, state or local
documentary taxes imposed against the Project or any portion thereof.  If any
such Tax is levied or assessed directly against Tenant, then Tenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require.  Tenant shall pay, prior to delinquency, any and
all Taxes levied or assessed against any personal property or trade fixtures
placed by Tenant in the Premises, whether levied or assessed against Landlord or
Tenant.  If any Taxes on Tenant’s personal property or trade fixtures are levied
against Landlord or Landlord’s property, or if the assessed valuation of the
Project is increased by a value attributed by the taxing authority to
improvements in or alterations to the Premises, whether owned by Landlord or
Tenant and whether or not affixed to the real property so as to become a part
thereof, higher than the base valuation on which Landlord from time-to-time
allocates Taxes to all tenants in the Project, Landlord shall have the right,
but not the obligation, to pay such Taxes.  Landlord’s determination of any
excess assessed valuation shall be binding and conclusive, absent manifest
error.  The amount of any such payment by Landlord shall constitute Additional
Rent due from Tenant to Landlord immediately upon demand.

 

10.                               Parking.  Subject to all matters of record,
Force Majeure, a Taking (as defined in Section 19 below) and the exercise by
Landlord of its rights hereunder, Tenant shall have the right, at no additional
cost, in common with other tenants of the Project pro rata in accordance with
the rentable area of the Premises and the rentable areas of the Project occupied
by such other tenants, to park in those areas designated for non-reserved
parking, subject in each case to Landlord’s rules and regulations(which
rules and regulations shall not be enforced in a discriminatory manner) .  As of
the Commencement Date, Tenant’s pro rata share of parking shall be equal to 3.2
parking spaces per 1,000 rentable square feet of the Premises.  Landlord may
allocate parking spaces among Tenant and other tenants in the Project pro rata
as described above if Landlord determines that such parking facilities are
becoming crowded.  Landlord shall in no event grant rights to other tenants of
the Project to use more parking spaces in the surface parking lot than, together
with the spaces allocated to Tenant pursuant to this Section 10, are available
for use by tenants of the Project in the surface parking lot.

 

11.                               Utilities, Services.

 

(a)                                 General.  Landlord shall provide, subject to
the terms of this Section 11, water, electricity, heat, light, power, sewer,
compressed air and vacuum systems, HVAC, and other utilities (including gas and
fire sprinklers to the extent the Project is plumbed for such services), refuse
and trash collection and janitorial services (collectively, “Utilities”). 
Landlord shall pay, as Operating Expenses or subject to Tenant’s reimbursement
obligation, for all Utilities used on the Premises, all maintenance charges for
Utilities, and any storm sewer charges or other similar charges for Utilities
imposed by any Governmental Authority or Utility provider, and any taxes,
penalties, surcharges or similar charges thereon.  The Premises are separately
metered to measure Tenant’s usage of electricity for lights and plugs in the
Premises.  Landlord may cause, at Landlord’s expense, any other Utilities to be
separately metered or charged directly to Tenant by the provider.  Commencing on
the Commencement Date, Tenant shall pay directly to the Utility provider, prior
to delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term.  Commencing on the
Commencement Date, Tenant shall pay, as part of Operating Expenses, its share of
all charges for jointly metered Utilities based upon consumption, as reasonably
determined by Landlord.  No interruption or failure of Utilities, from any cause
whatsoever other than Landlord’s willful misconduct, shall result in eviction or
constructive eviction of Tenant, termination of this Lease or, except as
expressly set forth in the immediately following paragraph, the abatement of
Rent.  Tenant agrees to limit use of water and sewer with respect to Common
Areas to normal restroom use.

 

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential

 

[g26112ke01i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 10

 

 

Service being hereinafter referred to as a “Service Interruption”), and
(ii) such Service Interruption continues for more than 5 consecutive business
days after Landlord shall have received written notice thereof from Tenant, and
(iii) as a result of such Service Interruption, the conduct of Tenant’s normal
operations in the Premises are materially and adversely affected, then there
shall be an abatement of one day’s Base Rent for each day during which such
Service Interruption continues after such 5 business day period; provided,
however, that if any part of the Premises is reasonably useable for Tenant’s
normal business operations or if Tenant conducts all or any part of its
operations in any portion of the Premises notwithstanding such Service
Interruption, then the amount of each daily abatement of Base Rent shall only be
proportionate to the nature and extent of the interruption of Tenant’s normal
operations or ability to use the Premises.  The rights granted to Tenant under
this paragraph shall be Tenant’s sole and exclusive remedy resulting from a
failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services.  For purposes hereof, the term “Essential
Services” shall mean the following services:  HVAC service, water, sewer and
electricity, but in each case only to the extent that Landlord has an obligation
to provide same to Tenant under this Lease.  The provisions of this paragraph
shall only apply as long as the original Tenant is the tenant occupying the
Premises under this Lease and shall not apply to any assignee or sublessee.

 

(b)                                 Emergency Generator.  Landlord’s sole
obligation for either providing emergency generators or providing emergency
back-up power to Tenant shall be: (i) to provide emergency generators with not
less than the capacity of the emergency generators located in the Building as of
the Commencement Date, and (ii) and (ii) to contract with a third party deemed
by Landlord to be reputable to maintain the emergency generators as per the
manufacturer’s standard maintenance guidelines.  Notwithstanding anything to the
contrary contained herein, Landlord shall, at least once per month as part of
the maintenance of the Building, run the emergency generator for a period
reasonably determined by Landlord for the purpose of determining whether it
operates when started.  Landlord shall, upon written request from Tenant, make
available the maintenance contract and maintenance records for the emergency
generators for the 12 month period immediately preceding Landlord’s receipt of
Tenant’s written request.  Landlord shall have no obligation to supervise,
oversee or confirm that the third party maintaining the emergency generators is
maintaining the generators as per the manufacturer’s standard guidelines or
otherwise.  During any period of replacement, repair or maintenance of the
emergency generators when the emergency generators are not operational,
including any delays thereto due to the inability to obtain parts or replacement
equipment, Landlord shall have no obligation to provide Tenant with an
alternative back-up generator or generators or alternative sources of back-up
power.  Tenant expressly acknowledges and agrees that Landlord does not guaranty
that such emergency generators will be operational at all times or that
emergency power will be available to the Premises when needed.

 

(c)                                  Compressed Air and Vacuum.  Landlord’s sole
obligation for either providing compressed air and vacuum systems to Tenant
shall be to contract with a third party to maintain the compressed air and
vacuum systems as per the manufacturer’s standard maintenance guidelines. 
Notwithstanding anything to the contrary contained herein, Landlord shall, at
least once per month as part of the maintenance of the Building, run the
compressed air and vacuum systems for a period reasonably determined by Landlord
for the purpose of determining whether it operates when started.  Landlord shall
have no obligation to supervise, oversee or confirm that the third party
maintaining the compressed air and vacuum systems is maintaining the compressed
air and vacuum systems as per the manufacturer’s standard guidelines or
otherwise.  During any period of replacement, repair or maintenance of the
compressed air and vacuum systems when the compressed air and vacuum systems are
not operational, including any delays thereto due to the inability to obtain
parts or replacement equipment, Landlord shall have no obligation to provide
Tenant with an alternative compressed air and vacuum systems.  Tenant expressly
acknowledges and agrees that Landlord does not guaranty that such compressed air
and vacuum systems will be operational at all times or that compressed air and
vacuum systems will be available to the Premises when needed.

 

(d)                                 Freight Elevator/Loading Dock.  Tenant may
use the freight elevator and loading dock in common with others entitled thereto
at no additional charge during the regular hours of operation of the

 

[g26112ke03i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 11

 

 

freight elevator and loading dock, which are 24 hours per day, 7 days per week,
subject to downtime for maintenance and repairs.

 

(e)                                  Acid Neutralization System.  During the
Term, Landlord shall provide Tenant with access to and use of the acid
neutralization system existing as of the date of this Lease (“Acid
Neutralization System”) pursuant to the terms and conditions of this Lease. 
Tenant acknowledges and agrees that the Acid Neutralization System shall be
shared with other tenants of the Project.  Tenant’s obligation to pay its share
of ongoing operation costs shall be allocated among Tenant and other user
tenants on a pro rata basis, with Tenant’s share based on the ratio of the
rentable square footage of the Premises to the sum of the rentable square
footages of the Premises and the premises of all other user tenants.  Landlord’s
sole obligations for providing the Acid Neutralization System, or any acid
neutralization system facilities, to Tenant shall be (the “Acid Neutralization
Obligations”) to (i) use commercially reasonable efforts to obtain and maintain
the permit required from the Massachusetts Water Resources Authority for
discharge through the Acid Neutralization System (the “Discharge Permit”),
provided that Tenant cooperates with Landlord and provides all information and
documents necessary in connection with the Discharge Permit, and (ii) contract
with a third party to maintain the Acid Neutralization System as operating as
per the manufacturer’s standard maintenance guidelines.  Notwithstanding
anything herein to the contrary, if the Acid Neutralization System must be
replaced and the cost thereof is not included in such third party maintenance
contract, then, Landlord shall replace the Acid Neutralization System, it being
acknowledged, however, that Tenant shall be responsible for its share of all
costs incurred in connection as an Operating Expense.

 

(f)                                   Tenant shall be solely responsible for the
use of the Acid Neutralization System by Tenant, its employees, any sublessees,
invitees or any party other than Landlord or Landlord’s contractors, and Tenant
shall be jointly and severally responsible for the use of the Acid
Neutralization System with the other user tenants.  Tenant shall use, and cause
other parties under its control or for which it is responsible to use, the Acid
Neutralization System in accordance with this Lease and in accordance with all
applicable Legal Requirements, the Discharge Permit and any permits and
approvals from Governmental Authorities for or applicable to Tenant’s use of the
Acid Neutralization System.  Tenant shall not take any action or make any
omission that would result in a violation of the Discharge Permit or any other
permit or Legal Requirements applicable to the Acid Neutralization System.  The
scope of the Surrender Plan (as defined in Section 28 of this Lease) shall
include all actions for the proper cleaning, decommissioning and cessation of
Tenant’s use of the Acid Neutralization System, and all requirements under this
Lease for the surrender of the Premises shall also apply to Tenant’s cessation
of use of the Acid Neutralization System, in each case whether at Lease
expiration, termination or prior thereto (but Tenant shall not be required to
complete the decommissioning of the Acid Neutralization System if other tenants
or occupants will continue to use the same after the expiration or earlier
termination of the Lease, nor shall Tenant be responsible for or bear any costs
of decommissioning arising from the use of the Acid Neutralization System by any
party other than Tenant; it being agreed that if multiple tenants use the Acid
Neutralization System, then Landlord shall be responsible for completing the
decommissioning thereof, and Tenant shall pay to Landlord within thirty (30)
days after invoice therefor Tenant’s share of the reasonable, actual costs of
decommissioning based on the ratio of the rentable square footage of the
Premises to the rentable square footage of the Premises and the premises of all
other user tenants).  The obligations of Tenant under this Lease with respect to
the Acid Neutralization System shall be joint and several with such other
tenants as aforesaid, except in the event that Tenant can prove to Landlord’s
reasonable satisfaction that neither Tenant nor any Tenant Party caused,
contributed to or exacerbated the matter for which Tenant would otherwise be
responsible but for this exception.  Without in any way limiting the Acid
Neutralization Obligations, Landlord shall have no obligation to provide Tenant
with operational emergency or back-up acid neutralization facilities or to
supervise, oversee or confirm that the third party maintaining the Acid
Neutralization System is maintaining such system as per the manufacturer’s
standard guidelines or otherwise.  During any period of replacement, repair or
maintenance of the Acid Neutralization System when such system is not
operational, including any delays thereto due to the inability to obtain parts
or replacement equipment, Landlord shall have no obligation to provide Tenant
with an alternative back-up system or facilities.  Tenant expressly acknowledges
and agrees that Landlord does not guaranty that such Acid Neutralization System
will be operational at all times or that such system will be available to the
Premises

 

[g26112ke03i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 12

 

 

when needed.  Without in any way limiting the Acid Neutralization Obligations,
in no event shall Landlord be liable to Tenant or any other party for any
damages of any type, whether actual or consequential, suffered by Tenant or any
such other person in the event that the Acid Neutralization System or back-up
system, if any, or any replacement thereof fails or does not operate in a manner
that meets Tenant’s requirements.

 

12.                               Alterations and Tenant’s Property.  Any
alterations, additions, or improvements made to the Premises by or on behalf of
Tenant, including additional locks or bolts of any kind or nature upon any doors
or windows in the Premises, but excluding installation, removal or realignment
of furniture systems (other than removal of furniture systems owned or paid for
by Landlord) not involving any modifications to the structure or connections
(other than by ordinary plugs or jacks) to Building Systems (as defined in
Section 13) (“Alterations”) shall be subject to Landlord’s prior written
consent, which may be given or withheld in Landlord’s sole discretion if any
such Alteration affects the structure or Building Systems and shall not be
otherwise unreasonably withheld, conditioned or delayed.  Tenant may construct
nonstructural Alterations in the Premises without Landlord’s prior approval if
the aggregate cost of all such work in any 12 month period does not exceed
$50,000 (a “Notice-Only Alteration”), provided Tenant notifies Landlord in
writing of such intended Notice-Only Alteration, and such notice shall be
accompanied by plans, specifications, work contracts and such other information
concerning the nature and cost of the Notice-Only Alteration as may be
reasonably requested by Landlord, which notice and accompanying materials shall
be delivered to Landlord not less than 15 business days in advance of any
proposed construction.  If Landlord approves any Alterations, Landlord may
impose such conditions on Tenant in connection with the commencement,
performance and completion of such Alterations as Landlord may deem reasonably
appropriate.  Any request for approval shall be in writing, delivered not less
than 15 business days in advance of any proposed construction, and accompanied
by plans, specifications, bid proposals, work contracts and such other
information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials.  Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. 
Tenant shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations.  Tenant shall pay to Landlord, as
Additional Rent, on demand an amount equal to Landlord’s reasonable
out-of-pocket expenses for plan review, coordination, scheduling and
supervision.  Before Tenant begins any Alteration, Landlord may post on and
about the Premises notices of non-responsibility pursuant to applicable law. 
Tenant shall reimburse Landlord for, and indemnify and hold Landlord harmless
from, any expense incurred by Landlord by reason of faulty work done by Tenant
or its contractors, delays caused by such work, or inadequate cleanup.

 

Tenant shall furnish security or make other arrangements satisfactory to
Landlord to assure payment for the completion of all Alterations work free and
clear of liens, and shall provide (and cause each contractor or subcontractor to
provide) certificates of insurance for workers’ compensation and other coverage
in amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction.  Upon completion of any Alterations, Tenant shall deliver to
Landlord:  (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans for any such Alteration if the
nature of such Alterations is such that plans are typically prepared.

 

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof.  Notwithstanding
the foregoing, Landlord may, at the time its approval of any such Installation
is requested, or at the time it receives notice of a Notice-Only Alteration,
notify Tenant that Landlord requires that Tenant remove such Installation upon
the expiration or earlier termination of the Term, in which event Tenant shall
remove

 

[g26112ke03i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 13

 

 

such Installation in accordance with the immediately succeeding sentence.  Upon
the expiration or earlier termination of the Term, Tenant shall remove (i) all
wires, cables or similar equipment which Tenant has installed in the Premises or
in the risers or plenums of the Building, (ii) any Installations for which
Landlord has given Tenant notice of removal in accordance with the immediately
preceding sentence, and (iii) all of Tenant’s Property (as hereinafter defined),
and Tenant shall restore and repair any damage caused by or occasioned as a
result of such removal, including, without limitation, capping off all such
connections behind the walls of the Premises and repairing any holes.  During
any restoration period beyond the expiration or earlier termination of the Term,
Tenant shall pay Rent to Landlord as provided herein as if said space were
otherwise occupied by Tenant.  If Landlord is requested by Tenant or any lender,
lessor or other person or entity claiming an interest in any of Tenant’s
Property to waive any lien Landlord may have against any of Tenant’s Property,
and Landlord consents to such waiver, then Landlord shall be entitled to be paid
as administrative rent a fee of $1,000 per occurrence for its time and effort in
preparing and negotiating such a waiver of lien.

 

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) “Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) “Installations” means all property of any kind paid for with the TI Fund,
all Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.

 

13.                               Landlord’s Repairs.  Landlord, as an Operating
Expense, shall maintain and repair all of the structural, exterior, parking and
other Common Areas of the Building and the Project, including HVAC, plumbing,
fire sprinklers, elevators and all other building systems serving the Premises
and other portions of the Project including, without limitation, the emergency
generators (subject to Section 11(b)), the compressed air and vacuum systems
(subject to Section 11(c)) and the acid neutralization system (subject to
Section 11(e)) (“Building Systems”), in good operating order and good repair,
reasonable wear and tear and uninsured losses and damages caused by Tenant, or
by any of Tenant’s agents, servants, employees, invitees and contractors
(collectively, “Tenant Parties”) excluded.  Losses and damages caused by Tenant
or any Tenant Party shall be repaired by Landlord, to the extent not covered by
insurance, at Tenant’s sole cost and expense.  Landlord reserves the right to
stop Building Systems services when necessary (i) by reason of accident or
emergency, or (ii) for planned repairs, alterations or improvements, which are,
in the judgment of Landlord, desirable or necessary to be made, until said
repairs, alterations or improvements shall have been completed.  Landlord shall
have no responsibility or liability for failure to supply Building Systems
services during any such period of interruption; provided, however, that
Landlord shall, except in case of emergency, make a commercially reasonable
effort to give Tenant 48 hours advance notice of any planned stoppage of
Building Systems services for routine maintenance, repairs, alterations or
improvements.  Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Section, after which Landlord shall make a
commercially reasonable effort to effect such repair within a reasonable
timeframe.  Landlord shall use reasonable efforts to minimize interference with
Tenant’s operations in the Premises during such planned stoppages of Building
Systems.  Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after Tenant’s written notice of the need for such repairs or maintenance. 
Tenant waives its rights under any state or local law to terminate this Lease or
to make such repairs at Landlord’s expense and agrees that the parties’
respective rights with respect to such matters shall be solely as set forth
herein.  Repairs required as the result of fire, earthquake, flood, vandalism,
war, or similar cause of damage or destruction shall be controlled by
Section 18.

 

14.                               Tenant’s Repairs.  Subject to Section 13
hereof, Tenant, at its expense, shall repair, replace and maintain in good
condition all non-structural portions of the Premises, including, without

 

[g26112ke03i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 14

 

 

limitation, entries, doors, ceilings, interior windows, interior walls, and the
interior side of demising walls (and not including any Building Systems serving
the Premises and any other portion of the Project), reasonable wear and tear and
damage by casualty excluded.  Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure.  If Tenant fails to commence cure of such failure within 30
days of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant.  Subject to Sections 17 and 18, Tenant shall bear the
full uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises

 

15.                               Mechanic’s Liens.  Tenant shall discharge, by
bond or otherwise, any mechanic’s lien filed against the Premises or against the
Project for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant within 15 days after Tenant receives written notice of
the filing thereof, at Tenant’s sole cost and shall otherwise keep the Premises
and the Project free from any liens arising out of work performed, materials
furnished or obligations incurred by Tenant.  Should Tenant fail to discharge
any lien described herein, Landlord shall have the right, but not the
obligation, to pay such claim or post a bond or otherwise provide security to
eliminate the lien as a claim against title to the Project and the cost thereof
shall be immediately due from Tenant as Additional Rent.  If Tenant shall lease
or finance the acquisition of office equipment, furnishings, or other personal
property of a removable nature utilized by Tenant in the operation of Tenant’s
business, Tenant warrants that any Uniform Commercial Code Financing Statement
filed as a matter of public record by any lessor or creditor of Tenant will upon
its face or by exhibit thereto indicate that such Financing Statement is
applicable only to removable personal property of Tenant located within the
Premises.  In no event shall the address of the Project be furnished on the
statement without qualifying language as to applicability of the lien only to
removable personal property, located in an identified suite held by Tenant.

 

16.                               Indemnification.  Tenant hereby indemnifies
and agrees to defend, save and hold Landlord harmless from and against any and
all Claims for injury or death to persons or damage to property occurring within
or about the Premises, arising directly or indirectly out of use or occupancy of
the Premises or a breach or default by Tenant in the performance of any of its
obligations hereunder, unless caused solely by the willful misconduct or
negligence of Landlord.  Landlord shall not be liable to Tenant for, and Tenant
assumes all risk of damage to, personal property (including, without limitation,
loss of records kept within the Premises).  Tenant further waives any and all
Claims for injury to Tenant’s business or loss of income relating to any such
damage or destruction of personal property (including, without limitation, any
loss of records).  Landlord shall not be liable for any damages arising from any
act, omission or neglect of any tenant in the Project or of any other third
party.

 

17.                               Insurance.  Landlord shall maintain all risk
property and, if applicable, sprinkler damage insurance covering the full
replacement cost of the Project.  Landlord shall further procure and maintain
commercial general liability insurance with a single loss limit of not less than
$2,000,000 for bodily injury and property damage with respect to the Project. 
Landlord may, but is not obligated to, maintain such other insurance and
additional coverages as it may deem necessary, including, but not limited to,
flood, environmental hazard and earthquake, loss or failure of building
equipment, errors and omissions, rental loss during the period of repair or
rebuilding, workers’ compensation insurance and fidelity bonds for employees
employed to perform services and insurance for any improvements installed by
Tenant or which are in addition to the standard improvements customarily
furnished by Landlord without regard to whether or not such are made a part of
the Project.  All such insurance shall be included as part of the Operating
Expenses.  The Project may be included in a blanket policy (in which case the
cost of such insurance allocable to the Project will be determined by Landlord
based upon the insurer’s cost calculations).  Tenant shall also reimburse
Landlord for any increased premiums or additional insurance which Landlord
reasonably deems necessary as a result of Tenant’s specific use of the Premises.

 

Tenant, at its sole cost and expense, shall maintain during the Term:  all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property

 

[g26112ke03i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 15

 

 

and improvements installed or placed in the Premises by Tenant at Tenant’s
expense; workers’ compensation insurance with no less than the minimum limits
required by law; employer’s liability insurance with such limits as required by
law; and commercial general liability insurance, with a minimum limit of not
less than $2,000,000 per occurrence for bodily injury and property damage with
respect to the Premises.  The commercial general liability insurance policy
shall name Alexandria Real Estate Equities, Inc., and Landlord, its officers,
directors, employees, managers, agents, invitees and contractors (collectively,
“Landlord Parties”), as additional insureds; insure on an occurrence and not a
claims-made basis; be issued by insurance companies which have a rating of not
less than policyholder rating of A and financial category rating of at least
Class X in “Best’s Insurance Guide”; shall not be cancelable for nonpayment of
premium unless 30 days prior written notice shall have been given to Landlord
from the insurer; not contain a hostile fire exclusion; contain a contractual
liability endorsement; and provide primary coverage to Landlord (any policy
issued to Landlord providing duplicate or similar coverage shall be deemed
excess over Tenant’s policies). Copies of such policies (if requested by
Landlord), or certificates of insurance showing the limits of coverage required
hereunder and showing Landlord as an additional insured, along with reasonable
evidence of the payment of premiums for the applicable period, shall be
delivered to Landlord by Tenant prior to (i) the earlier to occur of (x) the
Commencement Date, or (y) the date that Tenant accesses the Premises under this
Lease, and (ii) each renewal of said insurance.  Tenant’s policy may be a
“blanket policy” with an aggregate per location endorsement which specifically
provides that the amount of insurance shall not be prejudiced by other losses
covered by the policy.  Tenant shall, at least 5 days prior to the expiration of
such policies, furnish Landlord with renewal certificates.

 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to:  (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

 

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project.

 

18.                               Restoration.  If, at any time during the Term,
the Project or the Premises are damaged or destroyed by a fire or other insured
casualty, Landlord shall notify Tenant within 60 days after discovery of such
damage as to the amount of time Landlord reasonably estimates it will take to
restore the Project or the Premises, as applicable (the “Restoration Period”). 
If the Restoration Period is estimated to exceed 9 months (the “Maximum
Restoration Period”), Landlord may, in such notice, elect to terminate this
Lease as of the date that is 75 days after the date of discovery of such damage
or destruction; provided, however, that notwithstanding Landlord’s election to
restore, Tenant may elect to terminate this Lease by written notice to Landlord
delivered within 5 business days of receipt of a notice

 

[g26112ke03i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 16

 

 

from Landlord estimating a Restoration Period for the Premises longer than the
Maximum Restoration Period .  Unless either Landlord or Tenant so elects to
terminate this Lease, Landlord shall, subject to receipt of sufficient insurance
proceeds (with any deductible to be treated as a current Operating Expense),
promptly restore the Premises (excluding the improvements installed by Tenant or
by Landlord and paid for by Tenant), subject to delays arising from the
collection of insurance proceeds, from Force Majeure events or as needed to
obtain any license, clearance or other authorization of any kind required to
enter into and restore the Premises issued by any Governmental Authority having
jurisdiction over the use, storage, handling, treatment, generation, release,
disposal, removal or remediation of Hazardous Materials (as defined in
Section 30) in, on or about the Premises (collectively referred to herein as
“Hazardous Materials Clearances”); provided, however, that if repair or
restoration of the Premises is not substantially complete as of the end of the
Maximum Restoration Period or, if longer, the Restoration Period, Landlord may,
in its sole and absolute discretion, elect not to proceed with such repair and
restoration, or Tenant may by written notice to Landlord delivered within 5
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75 days after the later of: 
(i) discovery of such damage or destruction, or (ii) the date all required
Hazardous Materials Clearances are obtained, but Landlord shall retain any Rent
paid and the right to any Rent payable by Tenant prior to such election by
Landlord or Tenant.

 

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease. 
Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period.  Notwithstanding
anything to the contrary contained herein, Landlord shall also have the right to
terminate this Lease if insurance proceeds are not available for such
restoration.  Rent shall be abated from the date all required Hazardous Material
Clearances are obtained until the Premises are repaired and restored, in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises, unless Landlord provides Tenant with
other space during the period of repair that is suitable for the temporary
conduct of Tenant’s business.  In the event that no Hazardous Material
Clearances are required to be obtained by Tenant with respect to the Premises,
rent abatement shall commence on the date of discovery of the damage or
destruction. Such abatement shall be the sole remedy of Tenant, and except as
provided in this Section 18, Tenant waives any right to terminate the Lease by
reason of damage or casualty loss.

 

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

19.                               Condemnation.  If the whole or any material
part of the Premises or the Project is taken for any public or quasi-public use
under governmental law, ordinance, or regulation, or by right of eminent domain,
or by private purchase in lieu thereof (a “Taking” or “Taken”), and the Taking
would in Landlord’s reasonable judgment, materially interfere with or impair
Landlord’s ownership or operation of the Project or would in the reasonable
judgment of Landlord and Tenant either prevent or materially interfere with
Tenant’s use of the Premises (as resolved, if the parties are unable to agree,
by arbitration by a single arbitrator with the qualifications and experience
appropriate to resolve the matter and appointed pursuant to and acting in
accordance with the rules of the American Arbitration Association), then upon
written notice by Landlord or Tenant to the other this Lease shall terminate and
Rent shall be apportioned as of said date.  If part of the Premises shall be
Taken, and this Lease is not terminated as provided above,

 

[g26112ke03i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 17

 

 

Landlord shall promptly restore the Premises and the Project as nearly as is
commercially reasonable under the circumstances to their condition prior to such
partial Taking and the rentable square footage of the Building, the rentable
square footage of the Premises, Tenant’s Share of Operating Expenses and the
Rent payable hereunder during the unexpired Term shall be reduced to such extent
as may be fair and reasonable under the circumstances.  Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award.  Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to Tenant. 
Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.

 

20.                               Events of Default.  Each of the following
events shall be a default (“Default”) by Tenant under this Lease:

 

(a)                                 Payment Defaults.  Tenant shall fail to pay
any installment of Rent or any other payment hereunder when due; provided,
however, that Landlord will give Tenant notice and an opportunity to cure any
failure to pay Rent within 5 days of any such notice not more than once in any
12 month period and Tenant agrees that such notice shall be in lieu of and not
in addition to, or shall be deemed to be, any notice required by law.

 

(b)                                 Insurance.  Any insurance required to be
maintained by Tenant pursuant to this Lease shall be canceled or terminated or
shall expire or shall be reduced or materially changed, or Landlord shall
receive a notice of nonrenewal of any such insurance and Tenant shall fail to
obtain replacement insurance at least 20 days before the expiration of the
current coverage.

 

(c)                                  Abandonment.  Tenant shall abandon the
Premises.  Tenant shall not be deemed to have abandoned the Premises if
(i) Tenant provides Landlord with reasonable advance notice prior to vacating
and, at the time of vacating the Premises, Tenant completes Tenant’s obligations
with respect to the Surrender Plan in compliance with Section 28, (ii) Tenant
has made reasonable arrangements with Landlord for the security of the Premises
for the balance of the Term, and (iii) Tenant continues during the balance of
the Term to satisfy all of its obligations under the Lease as they come due.

 

(d)                                 Improper Transfer.  Tenant shall assign,
sublease or otherwise transfer all or any portion of Tenant’s interest in this
Lease or the Premises in violation of the provisions of this Lease, or Tenant’s
interest in this Lease shall be attached, executed upon, or otherwise judicially
seized and such action is not released within 90 days of the action.

 

(e)                                  Liens.  Tenant shall fail to discharge or
otherwise obtain the release of any lien placed upon the Premises in violation
of this Lease within 15 days after Tenant receives written notice that any such
lien is filed against the Premises.

 

(f)                                   Insolvency Events.  Tenant or any
guarantor or surety of Tenant’s obligations hereunder shall:  (A) make a general
assignment for the benefit of creditors; (B) commence any case, proceeding or
other action seeking to have an order for relief entered on its behalf as a
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts or seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or of any substantial part of its property
(collectively a “Proceeding for Relief”); (C) become the subject of any
Proceeding for Relief which is not dismissed within 90 days of its filing or
entry; or (D) die or suffer a legal disability (if Tenant, guarantor, or surety
is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).

 

[g26112ke03i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 18

 

 

(g)                                  Estoppel Certificate or Subordination
Agreement.  Tenant fails to execute any document required from Tenant under
Sections 23 or 27 within 5 days after a second notice requesting such document.

 

(h)                                 Other Defaults.  Tenant shall fail to comply
with any provision of this Lease other than those specifically referred to in
this Section 20, and, except as otherwise expressly provided herein, such
failure shall continue for a period of 30 days after written notice thereof from
Landlord to Tenant.

 

(i)                                     Any notice given under
Section 20(h) hereof shall:  (i) specify the alleged default, (ii) demand that
Tenant cure such default, (iii) be in lieu of, and not in addition to, or shall
be deemed to be, any notice required under any provision of applicable law, and
(iv) not be deemed a forfeiture or a termination of this Lease unless Landlord
elects otherwise in such notice; provided that if the nature of Tenant’s default
pursuant to Section 20(h) is such that it cannot be cured by the payment of
money and reasonably requires more than 30 days to cure, then Tenant shall not
be deemed to be in default if Tenant commences such cure within said 30 day
period and thereafter diligently prosecutes the same to completion; provided,
however, that such cure shall be completed no later than 60 days from the date
of Landlord’s notice.

 

21.                               Landlord’s Remedies.

 

(a)                                 Payment By Landlord; Interest.  Upon a
Default by Tenant hereunder, Landlord may, without waiving or releasing any
obligation of Tenant hereunder, make such payment or perform such act to the
extent necessary to cure such Default.  All sums so paid or incurred by
Landlord, together with interest thereon, from the date such sums were paid or
incurred, at the annual rate equal to 12% per annum or the highest rate
permitted by law (the “Default Rate”), whichever is less, shall be payable to
Landlord on demand as Additional Rent.  Nothing herein shall be construed to
create or impose a duty on Landlord to mitigate any damages resulting from
Tenant’s Default hereunder.

 

(b)                                 Late Payment Rent.  Late payment by Tenant
to Landlord of Rent and other sums due will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult and impracticable to ascertain.  Such costs include, but are not
limited to, processing and accounting charges and late charges which may be
imposed on Landlord under any Mortgage covering the Premises.  Therefore, if any
installment of Rent due from Tenant is not received by Landlord within 5 days
after the date such payment is due, Tenant shall pay to Landlord an additional
sum equal to 6% of the overdue Rent as a late charge.  Notwithstanding the
foregoing, before assessing a late charge the first time in any calendar year,
Landlord shall provide Tenant written notice of the delinquency and will waive
the right if Tenant pays such delinquency within 5 days thereafter.  The parties
agree that this late charge represents a fair and reasonable estimate of the
costs Landlord will incur by reason of late payment by Tenant.  In addition to
the late charge, Rent not paid when due shall bear interest at the Default Rate
from the 5th day after the date due until paid.

 

(c)                                  Other Remedies.  Upon and during the
continuance of a default (beyond applicable notice and cure periods), Landlord,
at its option, without further notice or demand to Tenant, shall have in
addition to all other rights and remedies provided in this Lease, at law or in
equity, the option to pursue any one or more of the following remedies, each and
all of which shall be cumulative and nonexclusive, without any notice or demand
whatsoever.  No cure in whole or in part of such Default by Tenant after
Landlord has taken any action beyond giving Tenant notice of such Default to
pursue any remedy provided for herein (including retaining counsel to file an
action or otherwise pursue any remedies) shall in any way affect Landlord’s
right to pursue such remedy or any other remedy provided Landlord herein or
under law or in equity, unless Landlord, in its sole discretion, elects to waive
such Default.

 

(i)                                     This Lease and the Term and estate
hereby granted are subject to the limitation that whenever a Default shall have
happened and be continuing, Landlord shall have the right, at its election, then
or thereafter while any such Default shall continue and notwithstanding the fact
that Landlord may have some other remedy hereunder or at law or in equity, to
give Tenant

 

[g26112ke03i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 19

 

 

written notice of Landlord’s intention to terminate this Lease on a date
specified in such notice, which date shall be not less than 5 days after the
giving of such notice, and upon the date so specified, this Lease and the estate
hereby granted shall expire and terminate with the same force and effect as if
the date specified in such notice were the date hereinbefore fixed for the
expiration of this Lease, and all right of Tenant hereunder shall expire and
terminate, and Tenant shall be liable as hereinafter in this
Section 21(c) provided.  If any such notice is given, Landlord shall have, on
such date so specified, the right of re-entry and possession of the Premises and
the right to remove all persons and property therefrom and to store such
property in a warehouse or elsewhere at the risk and expense, and for the
account, of Tenant.  Should Landlord elect to re-enter as herein provided or
should Landlord take possession pursuant to legal proceedings or pursuant to any
notice provided for by law, Landlord may from time to time re-let the Premises
or any part thereof for such term or terms and at such rental or rentals and
upon such terms and conditions as Landlord may deem advisable, with the right to
make commercially reasonable alterations in and repairs to the Premises.

 

(ii)                                  In the event of any termination of this
Lease as in this Section 21 provided or as required or permitted by law or in
equity, Tenant shall forthwith quit and surrender the Premises to Landlord, and
Landlord may, without further notice, enter upon, re-enter, possess and
repossess the same by summary proceedings, ejectment or otherwise, and again
have, repossess and enjoy the same as if this Lease had not been made, and in
any such event Tenant and no person claiming through or under Tenant by virtue
of any law or an order of any court shall be entitled to possession or to remain
in possession of the Premises.  Landlord, at its option, notwithstanding any
other provision of this Lease, shall be entitled to recover from Tenant, as and
for liquidated damages, the sum of;

 

(A)                               all Base Rent, Additional Rent and other
amounts payable by Tenant hereunder then due or accrued and unpaid: and

 

(B)                               the amount equal to the aggregate of all
unpaid Base Rent and Additional Rent which would have been payable if this Lease
had not been terminated prior to the end of the Term then in effect, discounted
to its then present value in accordance with accepted financial practice using a
rate of 5% per annum, for loss of the bargain; and

 

(C)                               all other damages and expenses (including
reasonable attorneys’ fees and expenses), if any, which Landlord shall have
sustained by reason of the breach of any provision of this Lease; less

 

(D)                               the net proceeds of any re-letting actually
received by Landlord and (ii) the amount of damages which Tenant proves could
have been avoided had Landlord taken reasonable steps to mitigate its damages.

 

(iii)                               Nothing herein contained shall limit or
prejudice the right of Landlord, in any bankruptcy or insolvency proceeding, to
prove for and obtain as liquidated damages by reason of such termination an
amount equal to the maximum allowed by any bankruptcy or insolvency proceedings,
or to prove for and obtain as liquidated damages by reason of such termination,
an amount equal to the maximum allowed by any statute or rule of law whether
such amount shall be greater or less than the excess referred to above.

 

(iv)                              Nothing in this Section 21 shall be deemed to
affect the right of either party to indemnifications pursuant to this Lease.

 

(v)                                 If Landlord terminates this Lease upon the
occurrence of a Default, Tenant will quit and surrender the Premises to Landlord
or its agents, and Landlord may, without further notice, enter upon, re-enter
and repossess the Premises by summary proceedings, ejectment or

 

[g26112ke03i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 20

 

 

otherwise.  The words “enter”, “re-enter”, and “re-entry” are not restricted to
their technical legal meanings.

 

(vi)                              If either party shall be in default in the
observance or performance of any provision of this Lease, and an action shall be
brought for the enforcement thereof in which it shall be determined that such
party was in default, the party in default shall pay to the other all fees,
costs and other expenses which may become payable as a result thereof or in
connection therewith, including attorneys’ fees and expenses.

 

(vii)                           If Tenant shall default in the keeping,
observance or performance of any covenant, agreement, term, provision or
condition herein contained, Landlord, without thereby waiving such default, may
perform the same for the account and at the expense of Tenant (a) immediately or
at any time thereafter and without notice in the case of emergency or in case
such default will result in a violation of any legal or insurance requirements,
or in the imposition of any lien against all or any portion of the Premises, and
(b) in any other case if such default continues after any applicable cure period
provided in Section 20.  All reasonable costs and expenses incurred by Landlord
in connection with any such performance by it for the account of Tenant and also
all reasonable costs and expenses, including reasonable attorneys’ fees and
disbursements incurred by Landlord in any action or proceeding (including any
summary dispossess proceeding) brought by Landlord to enforce any obligation of
Tenant under this Lease and/or right of Landlord in or to the Premises, shall be
paid by Tenant to Landlord within 10 days after demand.

 

(viii)                        In the event that Tenant is in breach or Default
under this Lease, whether or not Landlord exercises its right to terminate or
any other remedy, Tenant shall reimburse Landlord within 10 days after demand
for any costs and expenses that Landlord may incur in connection with any such
breach or Default, as provided in this Section 21(c).  Such costs shall include
reasonable legal fees and costs incurred for the negotiation of a settlement,
enforcement of rights or otherwise.  Tenant shall also indemnify Landlord
against and hold Landlord harmless from all costs, expenses, demands and
liability, including without limitation, reasonable legal fees and costs
Landlord shall incur if Landlord shall become or be made a party to any claim or
action instituted by Tenant against any third party, or by any third party
against Tenant, or by or against any person holding any interest under or using
the Premises by license of or agreement with Tenant.  Notwithstanding any
contrary provision of this Lease, Tenant shall not be liable to Landlord for any
indirect, special or consequential damages, arising from a default by Tenant
under this Lease; provided that this sentence shall not apply to Landlord’s
damages (x) as expressly provided for in Section 8, and/or (y) in connection
with Tenant’s obligations as more fully set forth in Section 30.  In no event
shall the foregoing limit the damages to which Landlord is entitled under this
Section 21 including, without limitation, the liquidated damages provided for in
Section 21(c)(ii).

 

Except as otherwise provided in this Section 21, no right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy, and every right and remedy shall be cumulative and in addition
to any other legal or equitable right or remedy given hereunder, or now or
hereafter existing.  No waiver of any provision of this Lease shall be deemed to
have been made unless expressly so made in writing.  Landlord shall be entitled,
to the extent permitted by law, to seek injunctive relief in case of the
violation, or attempted or threatened violation, of any provision of this Lease,
or to seek a decree compelling observance or performance of any provision of
this Lease, or to seek any other legal or equitable remedy.

 

22.                               Assignment and Subletting.

 

(a)                                 General Prohibition.  Subject to the terms
of Section 22(b) below, Tenant shall not, without Landlord’s prior written
consent, directly or indirectly, voluntarily or by operation of law, assign this
Lease or sublease the Premises or any part thereof or mortgage, pledge, or
hypothecate its leasehold interest or grant any concession or license within the
Premises, and any attempt to do any of the

 

[g26112ke05i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 21

 

 

foregoing shall be void and of no effect.  If Tenant is a corporation,
partnership or limited liability company, the shares or other ownership
interests thereof which are not actively traded upon a stock exchange or in the
over-the-counter market, a transfer or series of transfers whereby 50% or more
of the issued and outstanding shares or other ownership interests of such
corporation are, or voting control is, transferred (but excepting transfers upon
deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22.

 

(b)                                 Permitted Transfers.  If Tenant desires to
assign, sublease, hypothecate or otherwise transfer this Lease or sublet the
Premises (or any portion thereof) other than pursuant to a Permitted Assignment
(as defined below), then at least 15 business days, but not more than 45
business days, before the date Tenant desires the assignment or sublease to be
effective (the “Assignment Date”), Tenant shall give Landlord a notice (the
“Assignment Notice”) containing such information about the proposed assignee or
sublessee, including the proposed use of the Premises and any Hazardous
Materials proposed to be used, stored handled, treated, generated in or released
or disposed of from the Premises, the Assignment Date, any relationship between
Tenant and the proposed assignee or sublessee, and all material terms and
conditions of the proposed assignment or sublease, including a copy of any
proposed assignment or sublease in its final form, and such other information as
Landlord may deem reasonably necessary or appropriate to its consideration
whether to grant its consent. Landlord may, by giving written notice to Tenant
within 15 business days after receipt of the Assignment Notice:  (i) grant such
consent (provided that Landlord shall further have the right to review and
approve or disapprove the proposed form of sublease prior to the effective date
of any such subletting), (ii) refuse such consent, in its reasonable discretion;
or (iii) if the assignment or sublease is for the remainder of the Term,
terminate this Lease with respect to the space described in the Assignment
Notice as of the Assignment Date (an “Assignment Termination”). Among other
reasons, it shall be reasonable for Landlord to withhold its consent in any of
these instances:  (1) the proposed assignee or subtenant is a governmental
agency; (2) in Landlord’s reasonable judgment, the use of the Premises by the
proposed assignee or subtenant would entail any alterations that would lessen
the value of the leasehold improvements in the Premises, or would require
increased services by Landlord; (3) in Landlord’s reasonable judgment, the
proposed assignee or subtenant is engaged in areas of scientific research or
other business concerns that are controversial such that they may (i) attract or
cause negative publicity for or about the Building or the Project,
(ii) negatively affect the reputation of the Building, the Project or Landlord,
(iii) attract protestors to the Building or the Project, or (iv) lessen the
attractiveness of the Building or the Project to any tenants or prospective
tenants, purchasers or lenders; (4) in Landlord’s reasonable judgment, the
proposed assignee or subtenant lacks the creditworthiness to support the
financial obligations it will incur under the proposed assignment or sublease;
(5) in Landlord’s reasonable judgment, the character, reputation, or business of
the proposed assignee or subtenant is inconsistent with the desired tenant-mix
or the quality of other tenancies in the Project or is inconsistent with the
type and quality of the nature of the Building; (6) Landlord has experienced
previous defaults by or is in litigation with the proposed assignee or
subtenant; (7) the use of the Premises by the proposed assignee or subtenant
will violate any applicable Legal Requirement; (8) the proposed assignee or
subtenant is an entity with whom Landlord is then negotiating to lease space in
the Project; or (9) the assignment or sublease is prohibited by Landlord’s
lender. If Landlord delivers notice of its election to exercise an Assignment
Termination, Tenant shall have the right to withdraw such Assignment Notice by
written notice to Landlord of such election within 5 business days after
Landlord’s notice electing to exercise the Assignment Termination.  If Tenant
withdraws such Assignment Notice, this Lease shall continue in full force and
effect.  If Tenant does not withdraw such Assignment Notice, this Lease, and the
term and estate herein granted, shall terminate as of the Assignment Date with
respect to the space described in such Assignment Notice.  No failure of
Landlord to exercise any such option to terminate this Lease, or to deliver a
timely notice in response to the Assignment Notice, shall be deemed to be
Landlord’s consent to the proposed assignment, sublease or other transfer. 
Tenant shall pay to Landlord a fee equal to One Thousand Five Hundred Dollars
($1,500) in connection with its consideration of any Assignment Notice and/or
its preparation or review of any consent documents.  Notwithstanding the
foregoing, Landlord’s consent to an assignment of this Lease or a subletting of
any portion of the Premises to any entity

 

[g26112ke05i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 22

 

 

controlling, controlled by or under common control with Tenant (a “Control
Permitted Assignment”) shall not be required, provided, however, that Tenant and
its assignee or sublessee shall execute Landlord’s standard form of consent to
assignment or sublease, as the case may be.  In addition, Tenant shall have the
right to assign this Lease, upon 30 days prior written notice to Landlord but
without obtaining Landlord’s prior written consent, to a corporation or other
entity which is a successor-in-interest to Tenant, by way of merger,
consolidation or corporate reorganization, or by the purchase of all or
substantially all of the assets or the ownership interests of Tenant provided
that (i) such merger or consolidation, or such acquisition or assumption, as the
case may be, is for a good business purpose and not principally for the purpose
of transferring the Lease, and (ii) the net worth (as determined in accordance
with generally accepted accounting principles (“GAAP”)) of the assignee is not
less than the net worth (as determined in accordance with GAAP) of Tenant as of
the Commencement Date, and (iii) such assignee shall agree in writing to assume
all of the terms, covenants and conditions of this Lease (a “Corporate Permitted
Assignment”).  Control Permitted Assignments and Corporate Permitted Assignments
are hereinafter referred to as “Permitted Assignments.”

 

(c)                                  Additional Conditions.  As a condition to
any such assignment or subletting, whether or not Landlord’s consent is
required, Landlord may require:

 

(i)                                     that any assignee or subtenant agree, in
writing at the time of such assignment or subletting, that if Landlord gives
such party notice that Tenant is in default under this Lease, such party shall
thereafter make all payments otherwise due Tenant directly to Landlord, which
payments will be received by Landlord without any liability except to credit
such payment against those due under the Lease, and any such third party shall
agree to attorn to Landlord or its successors and assigns should this Lease be
terminated for any reason; provided, however, in no event shall Landlord or its
successors or assigns be obligated to accept such attornment; and

 

(ii)                                  A list of Hazardous Materials, certified
by the proposed assignee or sublessee to be true and correct, which the proposed
assignee or sublessee intends to use, store, handle, treat, generate in or
release or dispose of from the Premises, together with copies of all documents
relating to such use, storage, handling, treatment, generation, release or
disposal of Hazardous Materials by the proposed assignee or subtenant in the
Premises or on the Project, prior to the proposed assignment or subletting,
including, without limitation:  permits; approvals; reports and correspondence;
storage and management plans; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given its written consent to do
so, which consent may be withheld in Landlord’s sole and absolute discretion);
and all closure plans or any other documents required by any and all federal,
state and local Governmental Authorities for any storage tanks installed in, on
or under the Project for the closure of any such tanks.  Neither Tenant nor any
such proposed assignee or subtenant is required, however, to provide Landlord
with any portion(s) of the such documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities.

 

(d)                                 No Release of Tenant, Sharing of Excess
Rents.  Notwithstanding any assignment or subletting, Tenant and any guarantor
or surety of Tenant’s obligations under this Lease shall at all times remain
fully and primarily responsible and liable for the payment of Rent and for
compliance with all of Tenant’s other obligations under this Lease.  Except in
connection with a Permitted Assignment, if the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease, (excluding however, any Rent payable under this Section) the unamortized
amount of Excess TI Costs (as defined in the Work Letter) paid for by Tenant
pursuant to the Work Letter amortized on a straight line basis over the Term,
actual and reasonable brokerage commissions, attorneys’ fees, free rent periods
granted to the assignee or subtenant, any tenant allowance or any design and
construction fees and costs directly related to and required pursuant to the
terms of any such sublease) (“Excess Rent”), then Tenant shall be bound and
obligated to pay Landlord as Additional Rent hereunder 50% of such Excess Rent
within 10 days following receipt thereof by Tenant.  If Tenant shall sublet the
Premises or any part thereof, Tenant hereby immediately and

 

[g26112ke05i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 23

 

 

irrevocably assigns to Landlord, as security for Tenant’s obligations under this
Lease, all rent from any such subletting, and Landlord as assignee for Tenant,
or a receiver for Tenant appointed on Landlord’s application, may collect such
rent and apply it toward Tenant’s obligations under this Lease; except that,
until the occurrence of a Default, Tenant shall have the right to collect such
rent.

 

(e)                                  No Waiver.  The consent by Landlord to an
assignment or subletting shall not relieve Tenant or any assignees of this Lease
or any sublessees of the Premises from obtaining the consent of Landlord to any
further assignment or subletting nor shall it release Tenant or any assignee or
sublessee of Tenant from full and primary liability under the Lease.  The
acceptance of Rent hereunder, or the acceptance of performance of any other
term, covenant, or condition thereof, from any other person or entity shall not
be deemed to be a waiver of any of the provisions of this Lease or a consent to
any subletting, assignment or other transfer of the Premises.

 

(f)                                   Prior Conduct of Proposed Transferee. 
Notwithstanding any other provision of this Section 22, if (i) the proposed
assignee or sublessee of Tenant has been required by any prior landlord, lender
or Governmental Authority to take remedial action in connection with Hazardous
Materials contaminating a property, where the contamination resulted from such
party’s action or use of the property in question, (ii) the proposed assignee or
sublessee is subject to an enforcement order issued by any Governmental
Authority in connection with the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials (including, without limitation, any
order related to the failure to make a required reporting to any Governmental
Authority), or (iii) because of the existence of a pre-existing environmental
condition in the vicinity of or underlying the Project, the risk that Landlord
would be targeted as a responsible party in connection with the remediation of
such pre-existing environmental condition would be materially increased or
exacerbated by the proposed use of Hazardous Materials by such proposed assignee
or sublessee, Landlord shall have the absolute right to refuse to consent to any
assignment or subletting to any such party.

 

23.                               Estoppel Certificate.  Tenant shall, within 10
business days of written notice from Landlord, execute, acknowledge and deliver
a statement in writing in any form reasonably requested by a proposed lender or
purchaser, (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect) and the dates to
which the rental and other charges are paid in advance, if any,
(ii) acknowledging that there are not any uncured defaults on the part of
Landlord hereunder, or specifying such defaults if any are claimed, and
(iii) setting forth such further information with respect to the status of this
Lease or the Premises as may be reasonably requested thereon.  Any such
statement may be relied upon by any prospective purchaser or encumbrancer of all
or any portion of the real property of which the Premises are a part.  Tenant’s
failure to deliver such statement within such time shall, at the option of
Landlord, constitute a Default under this Lease, and, in any event, shall be
conclusive upon Tenant that the Lease is in full force and effect and without
modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution.

 

24.                               Quiet Enjoyment.  So long as Tenant is not in
Default under this Lease, Tenant shall, subject to the terms of this Lease, at
all times during the Term, have peaceful and quiet enjoyment of the Premises
against any person claiming by, through or under Landlord.

 

25.                               Prorations.  All prorations required or
permitted to be made hereunder shall be made on the basis of a 360 day year and
30 day months.

 

26.                               Rules and Regulations.  Tenant shall, at all
times during the Term and any extension thereof, comply with all reasonable
rules and regulations at any time or from time to time established by Landlord
covering use of the Premises and the Project.  The current rules and regulations
are attached hereto as Exhibit E.  If there is any conflict between said
rules and regulations and other provisions of this Lease, the terms and
provisions of this Lease shall control.  Landlord shall not have any liability
or obligation for the breach of any rules or regulations by other tenants in the
Project and shall not enforce such rules and regulations in a discriminatory
manner.

 

[g26112ke05i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 24

 

 

27.                               Subordination.  This Lease and Tenant’s
interest and rights hereunder are hereby made and shall be subject and
subordinate at all times to the lien of any Mortgage now existing or hereafter
created on or against the Project or the Premises, and all amendments,
restatements, renewals, modifications, consolidations, refinancing, assignments
and extensions thereof, without the necessity of any further instrument or act
on the part of Tenant; provided, however that so long as there is no Default
hereunder, Tenant’s right to possession of the Premises shall not be disturbed
by the Holder of any such Mortgage.  Tenant agrees, at the election of the
Holder of any such Mortgage, to attorn to any such Holder.  Tenant agrees upon
demand to execute, acknowledge and deliver such instruments, confirming such
subordination, and such instruments of attornment as shall be requested by any
such Holder, provided any such instruments contain appropriate non-disturbance
provisions assuring Tenant’s quiet enjoyment of the Premises as set forth in
Section 24 hereof.  Notwithstanding the foregoing, any such Holder may at any
time subordinate its Mortgage to this Lease, without Tenant’s consent, by notice
in writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder. 
The term “Mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “Holder” of a Mortgage shall be deemed to include the beneficiary under a
deed of trust.

 

As of the date of this Lease, there is no existing Mortgage encumbering the
Project.  Upon written request from Tenant, Landlord agrees to use reasonable
efforts to cause the Holder of any future Mortgage to enter into a
subordination, non-disturbance and attornment agreement (“SNDA”) with Tenant
with respect to this Lease.  The SNDA shall be on the form proscribed by the
Holder and Tenant shall pay the Holder’s fees and costs in connection with
obtaining such SNDA; provided, however, that Landlord shall request that Holder
make any changes to the SNDA requested by Tenant.  Landlord’s failure to cause
the Holder to enter into the SNDA with Tenant (or make any of the changes
requested by Tenant) shall not be a default by Landlord under this Lease.

 

28.                               Surrender.  Upon the expiration of the Term or
earlier termination of Tenant’s right of possession, Tenant shall surrender the
Premises to Landlord in the same condition as received, subject to any
Alterations or Installations permitted by Landlord to remain in the Premises,
free of Hazardous Materials brought upon, kept, used, stored, handled, treated,
generated in, or released or disposed of from, the Premises by any person other
than a Landlord Party (collectively, “Tenant HazMat Operations”) and released of
all Hazardous Materials Clearances, broom clean, ordinary wear and tear and
casualty loss and condemnation covered by Sections 18 and 19 excepted.  At least
3 months prior to the surrender of the Premises, Tenant shall deliver to
Landlord a narrative description of the actions proposed (or required by any
Governmental Authority) to be taken by Tenant in order to surrender the Premises
(including any Installations permitted by Landlord to remain in the Premises) at
the expiration or earlier termination of the Term, free from any residual impact
from the Tenant HazMat Operations and otherwise released for unrestricted use
and occupancy (the “Surrender Plan”).  Such Surrender Plan shall be accompanied
by a current listing of (i) all Hazardous Materials licenses and permits held by
or on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord’s environmental consultant.  In connection with the review and
approval of the Surrender Plan, upon the request of Landlord, Tenant shall
deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord shall request.  On
or before such surrender, Tenant shall deliver to Landlord evidence that the
approved Surrender Plan shall have been satisfactorily completed and Landlord
shall have the right, subject to reimbursement at Tenant’s expense as set forth
below, to cause Landlord’s environmental consultant to inspect the Premises and
perform such additional procedures as may be deemed reasonably necessary to
confirm that the Premises are, as of the effective date of such surrender or
early termination of the Lease, free from any residual impact from Tenant HazMat
Operations.  Tenant shall reimburse Landlord, as Additional Rent, for the actual
out-of pocket expense incurred by Landlord for Landlord’s environmental
consultant to review and approve the Surrender Plan and to visit the Premises
and verify satisfactory completion of the same, which cost shall not exceed
$5,000.  Landlord shall have the

 

[g26112ke05i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 25

 

 

unrestricted right to deliver such Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.

 

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

 

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant.  If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key.  Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property.  All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

 

29.                               Waiver of Jury Trial.  TO THE EXTENT PERMITTED
BY LAW, TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER
INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED HERETO.

 

30.                               Environmental Requirements.

 

(a)                                 Prohibition/Compliance/Indemnity.  Tenant
shall not cause or permit any Hazardous Materials (as hereinafter defined) to be
brought upon, kept, used, stored, handled, treated, generated  in or about, or
released or disposed of from, the Premises or the Project in violation of
applicable Environmental Requirements (as hereinafter defined) by Tenant or any
Tenant Party.  If Tenant breaches the obligation stated in the preceding
sentence, or if the presence of Hazardous Materials in the Premises during the
Term or any holding over results in contamination of the Premises, the Project
or any adjacent property or if contamination of the Premises, the Project or any
adjacent property by Hazardous Materials brought into, kept, used, stored,
handled, treated, generated in or about, or released or disposed of from, the
Premises by anyone other than Landlord and Landlord’s employees, agents and
contractors otherwise occurs during the Term or any holding over, Tenant hereby
indemnifies and shall defend and hold Landlord, its officers, directors,
employees, agents and contractors harmless from any and all actions (including,
without limitation, remedial or enforcement actions of any kind, administrative
or judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including, without limitation, punitive
damages and damages based upon diminution in value of the Premises or the
Project, or the loss of, or restriction on, use of the Premises or any portion
of the Project), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water tables or natural resources), liabilities or losses
(collectively, “Environmental Claims”) which arise during or after the Term as a
result of such contamination.  This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial,

 

[g26112ke05i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 26

 

 

removal, or restoration work required by any federal, state or local
Governmental Authority because of Hazardous Materials present in the air, soil
or ground water above, on, or under the Premises.  Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Project or any adjacent property caused or permitted by Tenant or any Tenant
Party results in any contamination of the Premises, the Project or any adjacent
property, Tenant shall promptly take all actions at its sole expense and in
accordance with applicable Environmental Requirements as are necessary to return
the Premises, the Project or any adjacent property to the condition existing
prior to the time of such contamination, provided that Landlord’s approval of
such action shall first be obtained, which approval shall not unreasonably be
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises or the Project.  Notwithstanding
anything to the contrary contained in Section 28 or this Section 30, Tenant
shall not be responsible for, and the indemnification and hold harmless
obligation set forth in this paragraph shall not apply to (i) contamination in
the Premises which Tenant can prove existed in the Premises immediately prior to
the Commencement Date, (ii) the presence of any Hazardous Materials in the
Premises which Tenant can prove migrated from outside of the Premises into the
Premises, or (iii) contamination caused by Landlord or any Landlord’s employees,
agents and contractors, unless in any case, the presence of such Hazardous
Materials (x) is the result of a breach by Tenant of any of its obligations
under this Lease, or (y) was caused, contributed to or exacerbated by Tenant or
any Tenant Party.

 

(b)                                 Business.  Landlord acknowledges that it is
not the intent of this Section 30 to prohibit Tenant from using the Premises for
the Permitted Use.  Tenant may operate its business according to prudent
industry practices so long as the use or presence of Hazardous Materials is
strictly and properly monitored according to all then applicable Environmental
Requirements.  As a material inducement to Landlord to allow Tenant to use
Hazardous Materials in connection with its business, Tenant agrees to deliver to
Landlord prior to the Commencement Date a list identifying each type of
Hazardous Materials to be brought upon, kept, used, stored, handled, treated,
generated on, or released or disposed of from, the Premises and setting forth
any and all governmental approvals or permits required in connection with the
presence, use, storage, handling, treatment, generation, release or disposal of
such Hazardous Materials on or from the Premises (“Hazardous Materials List”). 
Tenant shall deliver to Landlord an updated list at any additional time that
Tenant is required to deliver a Hazardous Materials List to any Governmental
Authority (e.g., the fire department) in connection with its use or occupancy of
the Premises.  Tenant shall deliver to Landlord true and correct copies of the
following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority:  permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and absolute
discretion); all closure plans or any other documents required by any and all
federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months).  Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities.  It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

 

(c)                                  Tenant Representation and Warranty.  Tenant
hereby represents and warrants to Landlord that (i) neither Tenant nor any of
its legal predecessors has been required by any prior landlord, lender or
Governmental Authority at any time to take remedial action in connection with
Hazardous Materials contaminating a property which contamination was permitted
by Tenant of such predecessor or resulted from Tenant’s or such predecessor’s
action or use of the property in question, and (ii) Tenant is not subject to any
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority).  If

 

[g26112ke05i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 27

 

 

Landlord determines that this representation and warranty was not true as of the
date of this lease, Landlord shall have the right to terminate this Lease in
Landlord’s sole and absolute discretion.

 

(d)                                 Testing.  Landlord shall have the right to
conduct annual tests of the Premises to determine whether any contamination of
the Premises or the Project has occurred as a result of Tenant’s use.  Tenant
shall be required to pay the cost of such annual test of the Premises if there
is a violation of this Section 30 or if contamination for which Tenant is
responsible under this Section 30 is identified; provided, however, that if
Tenant conducts its own tests of the Premises using third party contractors and
test procedures acceptable to Landlord which tests are certified to Landlord,
Landlord shall accept such tests in lieu of the annual tests to be paid for by
Tenant.  In addition, at any time, and from time to time, prior to the
expiration or earlier termination of the Term, Landlord shall have the right to
conduct appropriate tests of the Premises and the Project to determine if
contamination has occurred as a result of Tenant’s use of the Premises.  In
connection with such testing, upon the request of Landlord, Tenant shall deliver
to Landlord or its consultant such non-proprietary information concerning the
use of Hazardous Materials in or about the Premises by Tenant or any Tenant
Party.  If contamination has occurred for which Tenant is liable under this
Section 30, Tenant shall pay all reasonable costs to conduct such tests.  If no
such contamination is found, Landlord shall pay the costs of such tests (which
shall not constitute an Operating Expense).  Landlord shall provide Tenant with
a copy of all third party, non-confidential reports and tests of the Premises
made by or on behalf of Landlord during the Term without representation or
warranty and subject to a confidentiality agreement.  Tenant shall, at its sole
cost and expense, promptly and satisfactorily remediate any environmental
conditions identified by such testing in accordance with all Environmental
Requirements.  Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.

 

(e)                                  Control Areas.  Tenant shall be allowed to
utilize up to its pro rata share of the Hazardous Materials inventory within any
control area or zone (located within the Premises), as designated by the
applicable building code, for chemical use or storage.  As used in the preceding
sentence, Tenant’s pro rata share of any control areas or zones located within
the Premises shall be determined based on the rentable square footage that
Tenant leases within the applicable control area or zone.  For purposes of
example only, if a control area or zone contains 10,000 rentable square feet and
2,000 rentable square feet of a tenant’s premises are located within such
control area or zone (while such premises as a whole contains 5,000 rentable
square feet), the applicable tenant’s pro rata share of such control area would
be 20%.

 

(f)                                   Underground Tanks.  Tenant shall have no
right to use or install any underground or other storage tanks at the Project.

 

(g)                                  Tenant’s Obligations.  Tenant’s obligations
under this Section 30 shall survive the expiration or earlier termination of the
Lease.  During any period of time after the expiration or earlier termination of
this Lease required by Tenant or Landlord to complete the removal from the
Premises of any Hazardous Materials (including, without limitation, the release
and termination of any licenses or permits restricting the use of the Premises
and the completion of the approved Surrender Plan), Tenant shall continue to pay
the full Rent in accordance with this Lease for any portion of the Premises not
relet by Landlord in Landlord’s sole discretion, which Rent shall be prorated
daily.

 

(h)                                 Definitions.  As used herein, the term
“Environmental Requirements” means all applicable present and future statutes,
regulations, ordinances, rules, codes, judgments, orders or other similar
enactments of any Governmental Authority regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
Project, or the environment, including without limitation, the following:  the
Comprehensive Environmental Response, Compensation and Liability Act; the
Resource Conservation and Recovery Act; and all state and local counterparts
thereto, and any regulations or policies promulgated or issued thereunder.  As
used herein, the term “Hazardous Materials” means and includes any substance,
material, waste, pollutant, or contaminant listed or defined as hazardous or
toxic, or regulated by reason of its impact or potential impact on humans,
animals and/or the environment under any Environmental Requirements, asbestos
and petroleum, including crude oil or

 

[g26112ke05i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 28

 

 

any fraction thereof, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas).  As
defined in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

 

31.                               Tenant’s Remedies/Limitation of Liability. 
Landlord shall not be in default hereunder unless Landlord fails to perform any
of its obligations hereunder within 30 days after written notice from Tenant
specifying such failure (unless such performance will, due to the nature of the
obligation, require a period of time in excess of 30 days, then after such
period of time as is reasonably necessary).  Upon any default by Landlord,
Tenant shall give notice by registered or certified mail to any Holder of a
Mortgage covering the Premises and to any landlord of any lease of property in
or on which the Premises are located (to the extent Tenant has received notice
of the same) and Tenant shall offer such Holder and/or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Project by power of sale or a judicial action if such should prove necessary to
effect a cure; provided Landlord shall have furnished to Tenant in writing the
names and addresses of all such persons who are to receive such notices.  All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

 

Subject to the terms of the next sentence, all obligations of Landlord under
this Lease will be binding upon Landlord only during the period of its ownership
of the Premises and not thereafter.  The term “Landlord” in this Lease shall
mean only the owner for the time being of the Premises.  Upon the transfer by
such owner of its interest in the Premises, such owner shall thereupon be
released and discharged from all obligations of Landlord thereafter accruing,
but such obligations shall be binding during the Term upon each new owner for
the duration of such owner’s ownership.

 

32.                               Inspection and Access.  Landlord and its
agents, representatives, and contractors may enter the Premises at any
reasonable time to inspect the Premises and to make such repairs as may be
required or permitted pursuant to this Lease and for any other reasonable
business purpose.  Landlord and Landlord’s representatives may enter the
Premises during business hours on not less than 48 hours advance written notice
(except in the case of emergencies in which case no such notice shall be
required and such entry may be at any time) for the purpose of effecting any
such repairs, inspecting the Premises, showing the Premises to prospective
purchasers and, during the last year of the Term, to prospective tenants or for
any other business purpose.  Landlord may erect a suitable sign on the Premises
stating the Premises are available to let or that the Project is available for
sale.  Landlord may grant easements, make public dedications, designate Common
Areas and create restrictions on or about the Premises, provided that no such
easement, dedication, designation or restriction materially, adversely affects
Tenant’s use or occupancy of the Premises for the Permitted Use.  At Landlord’s
request, Tenant shall execute such instruments as may be reasonably necessary
for such easements, dedications or restrictions.  Tenant shall at all times,
except in the case of emergencies, have the right to escort Landlord or its
agents, representatives, contractors or guests while the same are in the
Premises, provided such escort does not materially and adversely affect
Landlord’s access rights hereunder.

 

33.                               Security.  Tenant acknowledges and agrees that
security devices and services, if any, while intended to deter crime may not in
given instances prevent theft or other criminal acts and that Landlord is not
providing any security services with respect to the Premises.  Tenant agrees
that Landlord shall not be liable to Tenant for, and Tenant waives any claim
against Landlord with respect to, any loss by theft or any other damage suffered
or incurred by Tenant in connection with any unauthorized entry into the
Premises or any other breach of security with respect to the Premises.  Tenant
shall be solely responsible for the personal safety of Tenant’s officers,
employees, agents, contractors, guests and invitees while any such person is in,
on or about the Premises and/or the Project.  Tenant shall at Tenant’s cost
obtain insurance coverage to the extent Tenant desires protection against such
criminal acts.

 

[g26112ke05i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 29

 

 

34.                               Force Majeure.  Except for the payment of
Rent, neither Landlord nor Tenant shall be held responsible or liable for delays
in the performance of its obligations hereunder when caused by, related to, or
arising out of acts of God, sinkholes or subsidence, strikes, lockouts, or other
labor disputes, embargoes, quarantines, weather, national, regional, or local
disasters, calamities, or catastrophes, inability to obtain labor or materials
(or reasonable substitutes therefor) at reasonable costs or failure of, or
inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other causes or events beyond their
reasonable control (“Force Majeure”).

 

35.                               Brokers.  Landlord and Tenant each represents
and warrants that it has not dealt with any broker, agent or other person
(collectively, “Broker”) in connection with this transaction and that no Broker
brought about this transaction, other than Transwestern RBJ and Jones Lang
LaSalle.  Landlord and Tenant each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker, other than the broker, if
any named in this Section 35, claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction.

 

36.                               Limitation on Landlord’s Liability. 
NOTWITHSTANDING ANYTHING SET FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN
LANDLORD AND TENANT TO THE CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT
OR ANY OTHER PERSON FOR (AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK
OF) LOSS, DAMAGE OR INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S
PERSONAL PROPERTY OF EVERY KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION
TRADE FIXTURES, EQUIPMENT, INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC
EXPERIMENTS, LABORATORY ANIMALS, PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC,
BUSINESS, ACCOUNTING AND OTHER RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE
PREMISES AND ANY AND ALL INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL
BE NO PERSONAL RECOURSE TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT
THE PREMISES OR ARISING IN ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT
BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND ANY
LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S
INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND
ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN THE PROJECT
OR IN CONNECTION WITH ANY SUCH LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL
LIABILITY BE ASSERTED AGAINST LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL
ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS.  UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

 

37.                               Severability.  If any clause or provision of
this Lease is illegal, invalid or unenforceable under present or future laws,
then and in that event, it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby.  It is also the intention
of the parties to this Lease that in lieu of each clause or provision of this
Lease that is illegal, invalid or unenforceable, there be added, as a part of
this Lease, a clause or provision as similar in effect to such illegal, invalid
or unenforceable clause or provision as shall be legal, valid and enforceable.

 

38.                               Signs; Exterior Appearance.  Tenant shall not,
without the prior written consent of Landlord, which may be granted or withheld
in Landlord’s reasonable discretion:  (i) attach any awnings, exterior lights,
decorations, balloons, flags, pennants, banners, painting or other projection to
any outside wall of the Project, (ii) use any curtains, blinds, shades or
screens other than Landlord’s standard window coverings, (iii) coat or otherwise
sunscreen the interior or exterior of any windows, (iv) place any bottles,
parcels, or other articles on the window sills, (v) place any equipment,
furniture or other items of personal property on any exterior balcony, or
(vi) paint, affix or exhibit on any part of the Premises or the Project

 

[g26112ke05i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 30

 

 

any signs, notices, window or door lettering, placards, decorations, or
advertising media of any type which can be viewed from the exterior of the
Premises.  Interior signs on doors and the directory tablet shall be inscribed,
painted or affixed for Tenant by Landlord at the sole cost and expense of
Tenant, and shall be of a size, color and type reasonably acceptable to
Landlord.  Nothing may be placed on the exterior of corridor walls or corridor
doors other than Landlord’s standard lettering.  The directory tablet shall be
provided exclusively for the display of the name and location of tenants.

 

39.                               Miscellaneous.

 

(a)                                 Notices.  All notices or other
communications between the parties shall be in writing and shall be deemed duly
given upon delivery or refusal to accept delivery by the addressee thereof if
delivered in person, or upon actual receipt if delivered by reputable overnight
guaranty courier, addressed and sent to the parties at their addresses set forth
above.  Landlord and Tenant may from time to time by written notice to the other
designate another address for receipt of future notices.

 

(b)                                 Joint and Several Liability.  If and when
included within the term “Tenant,” as used in this instrument, there is more
than one person or entity, each shall be jointly and severally liable for the
obligations of Tenant.

 

(c)                                  Financial Information.  Tenant shall
furnish Landlord  with true and complete copies of (i) Tenant’s most recent
audited annual financial statements within 90 days of the end of each of
Tenant’s fiscal years during the Term, (ii) Tenant’s most recent unaudited
quarterly financial statements within 45 days of the end of each of Tenant’s
first three fiscal quarters of each of Tenant’s fiscal years during the Term,
(iii) at Landlord’s request from time to time, updated business plans, including
cash flow projections and/or pro forma balance sheets and income statements, all
of which shall be treated by Landlord as confidential information belonging to
Tenant, (iv) corporate brochures and/or profiles prepared by Tenant for
prospective investors, and (v) any other financial information or summaries that
Tenant typically provides to its lenders or shareholders.  Notwithstanding the
foregoing, in no event shall Tenant be required to provide any financial
information to Landlord which Tenant does not otherwise prepare (or cause to be
prepared) for its own purposes.  So long as Tenant is a “public company” and its
financial information is publicly available, then the foregoing delivery
requirements of this Section 42(c) shall not apply.

 

(d)                                 Recordation.  Neither this Lease nor a
memorandum of lease shall be filed by or on behalf of Tenant in any public
record.  Landlord may prepare and file, and upon request by Landlord Tenant will
execute, a memorandum of lease.

 

(e)                                  Interpretation.  The normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Lease or any
exhibits or amendments hereto.  Words of any gender used in this Lease shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, unless the context otherwise requires.  The
captions inserted in this Lease are for convenience only and in no way define,
limit or otherwise describe the scope or intent of this Lease, or any provision
hereof, or in any way affect the interpretation of this Lease.

 

(f)                                   Not Binding Until Executed.  The
submission by Landlord to Tenant of this Lease shall have no binding force or
effect, shall not constitute an option for the leasing of the Premises, nor
confer any right or impose any obligations upon either party until execution of
this Lease by both parties.

 

(g)                                  Limitations on Interest.  It is expressly
the intent of Landlord and Tenant at all times to comply with applicable law
governing the maximum rate or amount of any interest payable on or in connection
with this Lease.  If applicable law is ever judicially interpreted so as to
render usurious any interest called for under this Lease, or contracted for,
charged, taken, reserved, or received with respect to this Lease, then it is
Landlord’s and Tenant’s express intent that all excess amounts theretofore
collected by Landlord be credited on the applicable obligation (or, if the
obligation has been or would

 

[g26112ke07i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 31

 

 

thereby be paid in full, refunded to Tenant), and the provisions of this Lease
immediately shall be deemed reformed and the amounts thereafter collectible
hereunder reduced, without the necessity of the execution of any new document,
so as to comply with the applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder.

 

(h)                                 Choice of Law.  Construction and
interpretation of this Lease shall be governed by the internal laws of the state
in which the Premises are located, excluding any principles of conflicts of
laws.

 

(i)                                     Time.  Time is of the essence as to the
performance of Tenant’s obligations under this Lease.

 

(j)                                    OFAC.  Tenant and all beneficial owners
of Tenant are currently (a) in compliance with and shall at all times during the
Term of this Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of this Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List, or the Sectoral Sanctions Identification List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

 

(k)                                 Incorporation by Reference.  All exhibits
and addenda attached hereto are hereby incorporated into this Lease and made a
part hereof.  If there is any conflict between such exhibits or addenda and the
terms of this Lease, such exhibits or addenda shall control.

 

(l)                                     Entire Agreement.  This Lease, including
the exhibits attached hereto, constitutes the entire agreement between Landlord
and Tenant pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, letters of intent, negotiations and
discussions, whether oral or written, of the parties, and there are no
warranties, representations or other agreements, express or implied, made to
either party by the other party in connection with the subject matter hereof
except as specifically set forth herein.

 

(m)                             No Accord and Satisfaction.  No payment by
Tenant or receipt by Landlord of a lesser amount than the monthly installment of
Base Rent or any Additional Rent will be other than on account of the earliest
stipulated Base Rent and Additional Rent, nor will any endorsement or statement
on any check or letter accompanying a check for payment of any Base Rent or
Additional Rent be an accord and satisfaction.  Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
Rent or to pursue any other remedy provided in this Lease.

 

(n)                                 Hazardous Activities.  Notwithstanding any
other provision of this Lease, Landlord, for itself and its employees, agents
and contractors, reserves the right to refuse to perform any repairs or services
in any portion of the Premises which, pursuant to Tenant’s routine safety
guidelines, practices or custom or prudent industry practices, require any form
of protective clothing or equipment other than safety glasses.  In any such
case, Tenant shall contract with parties who are acceptable to Landlord, in
Landlord’s reasonable discretion, for all such repairs and services, and
Landlord shall, to the extent required, equitably adjust Tenant’s Share of
Operating Expenses in respect of such repairs or services to reflect that
Landlord is not providing such repairs or services to Tenant.

 

[ Signatures on next page ]

 

[g26112ke07i001.gif]

 

--------------------------------------------------------------------------------


 

Net Multi-Tenant Laboratory

19 Presidential Way/Metabolix - Page 32

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

 

TENANT:

 

 

 

METABOLIX, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Joseph Shaulson

 

Its:

President & CEO

 

 

 

 

 

 

 

LANDLORD:

 

 

 

ARE-MA REGION NO. 20, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Its:

Senior Vice President

 

 

 

 

RE Legal Affairs

 

[g26112ke07i001.gif]

 

--------------------------------------------------------------------------------


 

 

19 Presidential Way/Metabolix - Page 1

 

 

EXHIBIT C TO LEASE

 

WORK LETTER

 

THIS WORK LETTER dated January 20, 2016 (this “Work Letter”) is made and entered
into by and between ARE-MA REGION NO. 20, LLC, a Delaware limited liability
company (“Landlord”), and METABOLIX, INC., a Delaware corporation (“Tenant”),
and is attached to and made a part of the Lease Agreement dated January 20, 2016
(the “Lease”), by and between Landlord and Tenant.  Any initially capitalized
terms used but not defined herein shall have the meanings given them in the
Lease.

 

1.                                      General Requirements.

 

(a)                                 Tenant’s Authorized Representative.  Tenant
designates Johan van Walsem and Rick Fisher (either such individual acting
alone, “Tenant’s Representative”) as the only persons authorized to act for
Tenant pursuant to this Work Letter.  Landlord shall not be obligated to respond
to or act upon any request, approval, inquiry or other communication
(“Communication”) from or on behalf of Tenant in connection with this Work
Letter unless such Communication is in writing from Tenant’s Representative. 
Tenant may change either Tenant’s Representative at any time upon not less than
5 business days advance written notice to Landlord.  Neither Tenant nor Tenant’s
Representative shall be authorized to direct Landlord’s contractors in the
performance of Landlord’s Work (as hereinafter defined).

 

(b)                                 Landlord’s Authorized Representative. 
Landlord designates Tim White and Mike Carli (either such individual acting
alone, “Landlord’s Representative”) as the only persons authorized to act for
Landlord pursuant to this Work Letter.  Tenant shall not be obligated to respond
to or act upon any request, approval, inquiry or other Communication from or on
behalf of Landlord in connection with this Work Letter unless such Communication
is in writing from Landlord’s Representative.  Landlord may change either
Landlord’s Representative at any time upon not less than 5 business days advance
written notice to Tenant. Landlord’s Representative shall be the sole persons
authorized to direct Landlord’s contractors in the performance of Landlord’s
Work.

 

(c)                                  Architects, Consultants and Contractors. 
Landlord and Tenant hereby acknowledge and agree that:  (i) TRG Builders shall
be the general contractor for the Tenant Improvements, (ii) Margulies Perruzzi
Architects shall be the architect (the “TI Architect”) for the Tenant
Improvements, and (iii) and any subcontractors for the Tenant Improvements shall
be selected by Landlord, subject to Tenant’s approval, which approval shall not
be unreasonably withheld, conditioned or delayed.

 

2.                                      Tenant Improvements.

 

(a)                                 Tenant Improvements Defined.  As used
herein, “Tenant Improvements” shall mean all improvements to the Project of a
fixed and permanent nature as shown on the TI Construction Drawings, as defined
in Section 2(c) below.  Other than Landlord’s Work (as defined in
Section 3(a) below, Landlord shall not have any obligation whatsoever with
respect to the finishing of the Premises for Tenant’s use and occupancy.

 

Tenant shall have the right to have a representative present for all design and
construction meetings relating to Landlord’s Work (as defined in
Section 3(a) below).  Tenant shall be solely responsible for ensuring that the
design and specifications for the Tenant Improvements are consistent with
Tenant’s requirements.  Landlord shall have no obligation to, and shall not,
secure any permits, approvals or entitlements related to Tenant’s specific use
of the Premises or Tenant’s business operations therein.  Other than Landlord’s
Work, Landlord shall not have any obligation whatsoever with respect to the
finishing of the Premises for Tenant’s use and occupancy.

 

(b)                                 Tenant’s Space Plans.  Landlord and Tenant
acknowledge and agree that the plan space plan attached hereto as Schedule 1
(the “Space Plan”) and the Basis of Design attached hereto

 

[g26112ke07i001.gif]

 

--------------------------------------------------------------------------------


 

 

19 Presidential Way/Metabolix - Page 2

 

 

as Schedule 2 (the “Basis of Design”) have been approved by both Landlord and
Tenant.  Landlord and Tenant further acknowledge and agree that any changes to
the Space Plan and Basis of Design requested by Tenant constitute a Change
Request the cost of which changes shall be paid for out of the TI Fund. Tenant
shall be solely responsible for all costs incurred by Landlord to alter the
Building (or Landlord’s plans for the Building) as a result of Tenant’s
requested changes.

 

(c)                                  Working Drawings.  Not later than 30 days
following the mutual execution and delivery of the Lease, Landlord shall cause
the TI Architect to prepare and deliver to Tenant for review and comment
construction plans, specifications and drawings for the Tenant Improvements (“TI
Construction Drawings”), which TI Construction Drawings shall be prepared
substantially in accordance with the Space Plans.  Tenant shall be solely
responsible for ensuring that the TI Construction Drawings reflect Tenant’s
requirements for the Tenant Improvements.  Tenant shall deliver its written
comments on the TI Construction Drawings to Landlord not later than 10 business
days after Tenant’s receipt of the same; provided, however, that Tenant may not
disapprove any matter that is substantially in accordance with the Space Plans
without submitting a Change Request.  Landlord and the TI Architect shall
consider all such comments in good faith and shall, within 10 business days
after receipt, notify Tenant how Landlord proposes to respond to such comments,
but Tenant’s review rights pursuant to the foregoing sentence shall not delay
the design or construction schedule for the Tenant Improvements.  Any disputes
in connection with such comments shall be resolved in accordance with
Section 2(d) hereof.  Provided that the design reflected in the TI Construction
Drawings is substantially in accordance with the Space Plans, Tenant shall
approve the TI Construction Drawings submitted by Landlord, unless Tenant
submits a Change Request.  Once approved by Tenant, subject to the provisions of
Section 4 below, Landlord shall not materially modify the TI Construction
Drawings except as may be reasonably required in connection with the issuance of
the TI Permit (as defined in Section 3(b) below).

 

(d)                                 Approval and Completion.  It is hereby
acknowledged by Landlord and Tenant that the TI Construction Drawings must be
completed and approved not later than March 1, 2016, in order for the Landlord’s
Work to be Substantially Complete by the Target Commencement Date (as defined in
the Lease).  Upon any dispute regarding the design of the Tenant Improvements,
which is not settled within 10 business days after notice of such dispute is
delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute,
(ii) that all costs and expenses resulting from any such decision by Tenant
shall be payable out of the TI Fund (as defined in Section 5(d) below), and
(iii) Tenant’s decision will not affect the base Building, structural components
of the Building or any Building Systems.  Any changes to the TI Construction
Drawings following Landlord’s and Tenant’s approval of same requested by Tenant
shall be processed as provided in Section 4 hereof.

 

3.                                      Performance of Landlord’s Work.

 

(a)                                 Definition of Landlord’s Work.  As used
herein, “Landlord’s Work” shall mean the work of constructing the Tenant
Improvements.

 

(b)                                 Commencement and Permitting.  Landlord shall
commence construction of the Tenant Improvements upon obtaining a building
permit (the “TI Permit”) authorizing the construction of the Tenant Improvements
consistent with the TI Construction Drawings approved by Tenant.  The cost of
obtaining the TI Permit shall be payable from the TI Fund.  Tenant shall assist
Landlord in obtaining the TI Permit.  If any Governmental Authority having
jurisdiction over the construction of Landlord’s Work or any portion thereof
shall impose terms or conditions upon the construction thereof that:  (i) are
inconsistent with Landlord’s obligations hereunder, (ii) increase the cost of
constructing Landlord’s Work, or (iii) will materially delay the construction of
Landlord’s Work, Landlord and Tenant shall reasonably and in good faith seek
means by which to mitigate or eliminate any such adverse terms and conditions.

 

(c)                                  Completion of Landlord’s Work.  On or
before the Target Commencement Date (subject to Tenant Delays and Force Majeure
delays), Landlord shall substantially complete or cause to

 

[g26112ke07i001.gif]

 

--------------------------------------------------------------------------------


 

 

19 Presidential Way/Metabolix - Page 3

 

 

be substantially completed Landlord’s Work in a good and workmanlike manner, in
accordance with the TI Permit subject, in each case, to Minor Variations and
normal “punch list” items of a non-material nature that do not interfere with
the use of the Premises and shall obtain a temporary certificate of occupancy or
permit card issued by the applicable Governmental Authority permitting lawful
occupancy of the Premises (“Substantial Completion” or “Substantially
Complete”).  Upon Substantial Completion of Landlord’s Work, Landlord shall
require the TI Architect and the general contractor to execute and deliver, for
the benefit of Tenant and Landlord, a Certificate of Substantial Completion in
the form of the American Institute of Architects (“AIA”) document G704.  For
purposes of this Work Letter, “Minor Variations” shall mean any modifications
reasonably required:  (i) to comply with all applicable Legal Requirements
and/or to obtain or to comply with any required permit (including the TI
Permit); (ii) to comply with any request by Tenant for modifications to
Landlord’s Work; (iii) to comport with good design, engineering, and
construction practices that are not material; or (iv) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of Landlord’s Work.

 

(d)                                 Selection of Materials.  Where more than one
type of material or structure is indicated on the TI Construction Drawings
approved by Landlord and Tenant, the option will be selected at Landlord’s sole
and absolute subjective discretion.  As to all building materials and equipment
that Landlord is obligated to supply under this Work Letter, Landlord shall
select the manufacturer thereof in its sole and absolute subjective discretion,
unless a specific manufacturer has been identified during the design process.

 

(e)                                  Delivery of the Premises.  When Landlord’s
Work is Substantially Complete, subject to the remaining terms and provisions of
this Section 3(e), Tenant shall accept the Premises.  Tenant’s taking possession
and acceptance of the Premises shall not constitute a waiver of:  (i) any
warranty with respect to workmanship (including installation of equipment) or
material (exclusive of equipment provided directly by manufacturers), (ii) any
non-compliance of Landlord’s Work with applicable Legal Requirements, or
(iii) any claim that Landlord’s Work was not completed substantially in
accordance with the TI Construction Drawings (subject to Minor Variations and
such other changes as are permitted hereunder) (collectively, a “Construction
Defect”).  Tenant shall have one year after Substantial Completion within which
to notify Landlord of any such Construction Defect discovered by Tenant, and
Landlord shall use reasonable efforts to remedy or cause the responsible
contractor to remedy any such Construction Defect within 30 days thereafter. 
Notwithstanding the foregoing, Landlord shall not be in default under the Lease
if the applicable contractor, despite Landlord’s reasonable efforts, fails to
remedy such Construction Defect within such 30-day period.  If the contractor
fails to remedy such Construction Defect within a reasonable time, Landlord
shall use reasonable efforts to remedy the Construction Defect within a
reasonable period.

 

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties relating to equipment installed in the
Premises.  If requested by Tenant, Landlord shall attempt to obtain extended
warranties from manufacturers and suppliers of such equipment, but the cost of
any such extended warranties shall be borne solely out of the TI Fund.  Landlord
shall promptly undertake and complete, or cause to be completed, all punch list
items.

 

(f)                                   Commencement Date Delay.  Except as
otherwise provided in the Lease, Delivery of the Premises shall occur when
Landlord’s Work has been Substantially Completed, except to the extent that
completion of Landlord’s Work shall have been actually delayed by any one or
more of the following causes (“Tenant Delay”):

 

(i)                                     Tenant’s Representative was not
reasonably available to give or receive any Communication or to take any other
action required to be taken by Tenant hereunder;

 

(ii)                                 Tenant’s request for Change Requests (as
defined in Section 4(a) below) whether or not any such Change Requests are
actually performed;

 

(iii)                             Construction of any Change Requests;

 

[g26112ke07i001.gif]

 

--------------------------------------------------------------------------------


 

 

19 Presidential Way/Metabolix - Page 4

 

 

(iv)                              Tenant’s request for materials, finishes or
installations requiring unusually long lead times, provided that Landlord has
advised Tenant of such long lead time items and Tenant continued to require such
long lead time items;

 

(v)                                 Tenant’s delay in reviewing, revising or
approving plans and specifications beyond the periods set forth herein;

 

(vi)                              Tenant’s delay in providing information
critical to the normal progression of the Project.  Tenant shall provide such
information as soon as reasonably possible, but in no event longer than one week
after receipt of any request for such information from Landlord;

 

(vii)                           Tenant’s delay in making payments to Landlord
for Excess TI Costs (as defined in Section 5(d) below); or

 

(viii)                        Any other act or omission by Tenant or any Tenant
Party (as defined in the Lease), or persons employed by any of such persons that
continues for more than 1 day after Landlord’s notice thereof to Tenant.

 

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been Substantially Completed but for such Tenant Delay and such
certified date shall be the date of Delivery.

 

4.                                      Changes.  Any changes requested by
Tenant to the Tenant Improvements after the delivery and approval by Landlord of
the Space Plan shall be requested and instituted in accordance with the
provisions of this Section 4 and shall be subject to the written approval of
Landlord and the TI Architect, such approval not to be unreasonably withheld,
conditioned or delayed.

 

(a)                                 Tenant’s Request For Changes.  If Tenant
shall request changes to the Tenant Improvements (“Changes”), Tenant shall
request such Changes by notifying Landlord in writing in substantially the same
form as the AIA standard change order form (a “Change Request”), which Change
Request shall detail the nature and extent of any such Change.  Such Change
Request must be signed by Tenant’s Representative.  Landlord shall, before
proceeding with any Change, use commercially reasonable efforts to respond to
Tenant as soon as is reasonably possible with an estimate of:  (i) the time it
will take, and (ii) the architectural and engineering fees and costs that will
be incurred, to analyze such Change Request (which costs shall be paid from the
TI Fund to the extent actually incurred, whether or not such change is
implemented).  Landlord shall thereafter submit to Tenant in writing, within 5
business days of receipt of the Change Request (or such longer period of time as
is reasonably required depending on the extent of the Change Request), an
analysis of the additional cost or savings involved, including, without
limitation, architectural and engineering costs and the period of time, if any,
that the Change will extend the date on which Landlord’s Work will be
Substantially Complete.  Any such delay in the completion of Landlord’s Work
caused by a Change, including any suspension of Landlord’s Work while any such
Change is being evaluated and/or designed, shall be Tenant Delay.

 

(b)                                 Implementation of Changes.  If Tenant: 
(i) approves in writing the cost or savings and the estimated extension in the
time for completion of Landlord’s Work, if any, and (ii) deposits with Landlord
any Excess TI Costs required in connection with such Change, Landlord shall
cause the approved Change to be instituted.  Notwithstanding any approval or
disapproval by Tenant of any estimate of the delay caused by such proposed
Change, the TI Architect’s determination of the amount of Tenant Delay in
connection with such Change shall be final and binding on Landlord and Tenant.

 

5.                                      Costs.

 

(a)                                 Budget For Tenant Improvements.  The initial
budget for the Tenant Improvements attached hereto as Schedule 3 has been
approved by Landlord and Tenant (the “Budget”).  The Budget may be amended from
time to time but shall be submitted to Tenant each time for its approval, which

 

[g26112ke07i001.gif]

 

--------------------------------------------------------------------------------


 

 

19 Presidential Way/Metabolix - Page 5

 

 

approval shall not be unreasonably withheld, conditioned or delayed. 
Notwithstanding anything to the contrary contained herein, if Tenant does not
approve or disapprove the Budget or any amended Budget within 2 days after
Landlord’s delivery to Tenant of such Budget or amended Budget, Tenant shall be
deemed to have approved such Budget or amended Budget.

 

(b)                                 TI Allowance.  Landlord shall provide to
Tenant a tenant improvement allowance (collectively, the “TI Allowance”) as
follows:

 

1.                                      a “Tenant Improvement Allowance”] in the
maximum amount of $30.00 per rentable square foot in the Premises, which is
included in the Base Rent set forth in the Lease; and

 

2.                                      an “Additional Tenant Improvement
Allowance” in the maximum amount of $15.00 per rentable square foot in the
Premises, which shall, to the extent used, result in Additional Rent as set
forth in Section 4(b) of the Lease.

 

In addition to the TI Allowance, Landlord shall pay to Tenant’s architect, MPA
Architects, up to $0.10 per rentable square foot of the Premises for actual
costs incurred by Tenant for the preparation by MPA Architects of modifications
to the original test fit for the Tenant Improvements prepared by the TI
Architect.

 

The TI Allowance shall be disbursed in accordance with this Work Letter.  Tenant
shall have no right to the use or benefit (including any reduction to or payment
of Base Rent) of any portion of the TI Allowance not required for the hard and
soft costs of the design and (i) the construction of the Tenant Improvements
described in the TI Construction Drawings approved pursuant to Section 2(d), or
(ii) any Changes pursuant to Section 4.

 

(c)                                  Costs Includable in TI Fund.  The TI Fund
shall be used solely for the payment of design, engineering, permits and
construction costs in connection with the construction of the Tenant
Improvements, including, without limitation, the cost of preparing the Space
Plan and the TI Construction Drawings, all costs set forth in the Budget,
including Landlord’s out-of-pocket expenses, costs resulting from Tenant Delays
and the cost of Changes (collectively, “TI Costs”).  Notwithstanding anything to
the contrary contained herein, the TI Fund shall not be used to purchase any
furniture, personal property or other non-Building system materials or
equipment, including, but not limited to, Tenant’s voice or data cabling,
non-ducted biological safety cabinets and other scientific equipment not
incorporated into the Tenant Improvements.

 

(d)                                 Excess TI Costs.  Landlord shall have no
obligation to bear any portion of the cost of any of the Tenant Improvements
except to the extent of the TI Allowance.  If at any time and from time-to-time,
the remaining TI Costs under the Budget exceed the remaining unexpended TI
Allowance (“Excess TI Costs”), monthly disbursements of the TI Allowance shall
be made in the proportion that the remaining TI Allowance bears to the
outstanding TI Costs under the Budget, and Tenant shall fund the balance of each
such monthly draw.  For purposes of any litigation instituted with regard to
such amounts, those amounts required to be paid by Tenant will be deemed Rent
under the Lease.  The TI Allowance and Excess TI Costs are herein referred to as
the “TI Fund.”  Notwithstanding anything to the contrary set forth in this
Section 5(d), Tenant shall be fully and solely liable for TI Costs and the cost
of Minor Variations in excess of the TI Allowance.

 

(e)                                  Construction Contract. The contract for
construction of the Tenant Improvements shall be written substantially on
Landlord’s standard form of construction agreement with modifications reasonably
acceptable to Landlord where the contract sum is the costs of the work plus a
fee not to exceed a “Guaranteed Maximum Price” in an amount equal to the
construction costs and contingencies set forth in the Budget (which Budget shall
be based upon completed permit drawings and shall not include comments raised by
Governmental Authorities as part of their permit review) subject to the terms

 

[g26112ke07i001.gif]

 

--------------------------------------------------------------------------------


 

 

19 Presidential Way/Metabolix - Page 6

 

 

of such contract and subject to any increases resulting from Changes and any
changes to the permit drawings required by Governmental Authorities implemented
after approval of the Budget.

 

6.                                      Tenant Access.

 

(a)                                 Tenant’s Access Rights.  Landlord hereby
agrees to permit Tenant access, at Tenant’s sole risk and expense, to the
Premises (i) 30 days prior to the Commencement Date to perform any work
(“Tenant’s Work”) required by Tenant other than Landlord’s Work, provided that
such Tenant’s Work is coordinated with the TI Architect and the general
contractor, and complies with the Lease and all other reasonable restrictions
and conditions Landlord may impose, and (ii) prior to the completion of
Landlord’s Work, to inspect and observe work in process; all such access shall
be during normal business hours or at such other times as are reasonably
designated by Landlord.  Notwithstanding the foregoing, Tenant shall have no
right to enter onto the Premises or the Project unless and until Tenant shall
deliver to Landlord evidence reasonably satisfactory to Landlord demonstrating
that any insurance reasonably required by Landlord in connection with such
pre-commencement access (including, but not limited to, any insurance that
Landlord may require pursuant to the Lease) is in full force and effect.  Any
entry by Tenant shall comply with all established safety practices of Landlord’s
contractor and Landlord until completion of Landlord’s Work and acceptance
thereof by Tenant.

 

(b)                                 No Interference.  Neither Tenant nor any
Tenant Party (as defined in the Lease) shall interfere with the performance of
Landlord’s Work, nor with any inspections or issuance of final approvals by
applicable Governmental Authorities, and upon any such interference, Landlord
shall have the right to exclude Tenant and any Tenant Party from the Premises
and the Project until Substantial Completion of Landlord’s Work.

 

(c)                                  No Acceptance of Premises.  The fact that
Tenant may, with Landlord’s consent, enter into the Project prior to the date
Landlord’s Work is Substantially Complete for the purpose of performing Tenant’s
Work shall not be deemed an acceptance by Tenant of possession of the Premises,
but in such event Tenant shall defend with counsel reasonably acceptable by
Landlord, indemnify and hold Landlord harmless from and against any loss of or
damage to Tenant’s property, completed work, fixtures, equipment, materials or
merchandise, and from liability for death of, or injury to, any person, caused
by the act or omission of Tenant or any Tenant Party.

 

7.                                      Miscellaneous.

 

(a)                                 Consents.  Whenever consent or approval of
either party is required under this Work Letter, that party shall not
unreasonably withhold, condition or delay such consent or approval, unless
expressly set forth herein to the contrary.

 

(b)                                 Modification.  No modification, waiver or
amendment of this Work Letter or of any of its conditions or provisions shall be
binding upon Landlord or Tenant unless in writing signed by Landlord and Tenant.

 

(c)                                  Default.  Notwithstanding anything set
forth herein or in the Lease to the contrary, Landlord shall not have any
obligation to perform any work hereunder or to fund any portion of the TI Costs
during any period that there is a Default by Tenant under the Lease.

 

[g26112ke07i001.gif]

 

--------------------------------------------------------------------------------